Exhibit 10.1

 

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of August 31, 2004

 

by and among

 

KITE REALTY GROUP, L.P.,

as Borrower,

 

KITE REALTY GROUP TRUST,

as Parent,

 

WACHOVIA CAPITAL MARKETS, LLC,

and

LEHMAN BROTHERS INC.

as Joint Lead Arrangers and

Joint Book Runners,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

 

 

 

Section 1.1.  Definitions.

 

Section 1.2.  General; References to Times.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

 

 

Article II. Credit Facility

 

 

 

Section 2.1.  Revolving Loans.

 

Section 2.2.  Swingline Loans.

 

Section 2.3.  Letters of Credit.

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

Section 2.5.  Number of Interest Periods.

 

Section 2.6.  Repayment of Loans.

 

Section 2.7.  Prepayments.

 

Section 2.8.  Continuation.

 

Section 2.9.  Conversion.

 

Section 2.10.  Notes.

 

Section 2.11.  Voluntary Reductions of the Commitment.

 

Section 2.12.  Extension of Termination Date.

 

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

Section 2.14.  Amount Limitations.

 

Section 2.15.  Increase of Commitments.

 

 

 

Article III. Payments, Fees and Other General Provisions

 

 

 

Section 3.1.  Payments.

 

Section 3.2.  Pro Rata Treatment.

 

Section 3.3.  Sharing of Payments, Etc.

 

Section 3.4.  Several Obligations.

 

Section 3.5.  Minimum Amounts.

 

Section 3.6.  Fees.

 

Section 3.7.  Computations.

 

Section 3.8.  Usury.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

Section 3.10.  Statements of Account.

 

Section 3.11.  Defaulting Lenders.

 

Section 3.12.  Taxes.

 

 

 

Article IV. Collateral Properties

 

 

 

Section 4.1.  Eligibility of Properties.

 

Section 4.2.  Conditions Precedent to a Property Becoming a Collateral Property.

 

Section 4.3.  Release of Collateral Properties.

 

Section 4.4.  Frequency of Calculations of Borrowing Base.

 

Section 4.5.  Additional Appraisals Required under Applicable Law.

 

 

i

--------------------------------------------------------------------------------


 

Article V. Yield Protection, Etc.

 

 

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

Section 5.2.  Suspension of LIBOR Loans.

 

Section 5.3.  Illegality.

 

Section 5.4.  Compensation.

 

Section 5.5.  Treatment of Affected Loans.

 

Section 5.6.  Change of Lending Office.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

 

 

Article VI. Conditions Precedent

 

 

 

Section 6.1.  Initial Conditions Precedent.

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

 

 

Article VII. Representations and Warranties

 

 

 

Section 7.1.  Representations and Warranties.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

 

 

Article VIII. Affirmative Covenants
[a04-10242_1ex10d1.htm#Articleviii_AffirmativeCovenants]

 

 

 

Section 8.1.  Preservation of Existence and Similar Matters.
[a04-10242_1ex10d1.htm#Section8_1]

 

Section 8.2.  Compliance with Applicable Law and Material Contracts.
[a04-10242_1ex10d1.htm#Section8_2]

 

Section 8.3.  Maintenance of Property. [a04-10242_1ex10d1.htm#Section8_3]

 

Section 8.4.  Conduct of Business. [a04-10242_1ex10d1.htm#Section8_4]

 

Section 8.5.  Insurance. [a04-10242_1ex10d1.htm#Section8_5]

 

Section 8.6.  Payment of Taxes and Claims. [a04-10242_1ex10d1.htm#Section8_6_]

 

Section 8.7.  Visits and Inspections. [a04-10242_1ex10d1.htm#Section8_7]

 

Section 8.8.  Use of Proceeds; Letters of Credit.
[a04-10242_1ex10d1.htm#Section8_8]

 

Section 8.9.  Environmental Matters. [a04-10242_1ex10d1.htm#Section8_9]

 

Section 8.10.  Books and Records. [a04-10242_1ex10d1.htm#Section8_10]

 

Section 8.11.  Further Assurances. [a04-10242_1ex10d1.htm#Section8_11]

 

Section 8.12.  REIT Status. [a04-10242_1ex10d1.htm#Section8_12]

 

Section 8.13.  Exchange Listing. [a04-10242_1ex10d1.htm#Section8_13]

 

 

 

Article IX. Information [a04-10242_1ex10d1.htm#ArticleIx_Information]

 

 

 

Section 9.1.  Quarterly Financial Statements. [a04-10242_1ex10d1.htm#Section9_1]

 

Section 9.2.  Year-End Statements. [a04-10242_1ex10d1.htm#Section9_2]

 

Section 9.3.  Compliance Certificate. [a04-10242_1ex10d1.htm#Section9_3]

 

Section 9.4.  Other Information. [a04-10242_1ex10d1.htm#Section9_4]

 

 

 

Article X. Negative Covenants [a04-10242_1ex10d1.htm#ArticleX_NegativeCovenants]

 

 

 

Section 10.1.  Financial Covenants. [a04-10242_1ex10d1.htm#Section10_1]

 

Section 10.2.  Restricted Payments. [a04-10242_1ex10d1.htm#Section10_2]

 

Section 10.3.  Indebtedness. [a04-10242_1ex10d1.htm#Section10_3]

 

Section 10.4.  Investments Generally. [a04-10242_1ex10d1.htm#Section10_4]

 

Section 10.5.  Liens; Negative Pledges; Other Matters.
[a04-10242_1ex10d1.htm#Section10_5]

 

Section 10.6.  Merger, Consolidation, Sales of Assets and Other Arrangements.
[a04-10242_1ex10d1.htm#Section10_6]

 

Section 10.7.  Fiscal Year. [a04-10242_1ex10d1.htm#Section10_7]

 

 

ii

--------------------------------------------------------------------------------


 

Section 10.8.  Modifications to Material Contracts.
[a04-10242_1ex10d1.htm#Section10_8]

 

Section 10.9.  Modifications of Organizational Documents.
[a04-10242_1ex10d1.htm#Section10_9]

 

Section 10.10.  Transactions with Affiliates.
[a04-10242_1ex10d1.htm#Section10_10]

 

Section 10.11.  ERISA Exemptions. [a04-10242_1ex10d1.htm#Section10_11]

 

 

 

Article XI. Default [a04-10242_1ex10d1.htm#Articlexi_Default]

 

 

 

Section 11.1.  Events of Default. [a04-10242_1ex10d1.htm#Section11_1]

 

Section 11.2.  Remedies Upon Event of Default.
[a04-10242_1ex10d1.htm#Section11_2]

 

Section 11.3.  Remedies Upon Default. [a04-10242_1ex10d1.htm#Section11_3]

 

Section 11.4.  Allocation of Proceeds. [a04-10242_1ex10d1.htm#Section11_4]

 

Section 11.5.  Collateral Account. [a04-10242_1ex10d1.htm#Section11_5]

 

Section 11.6.  Performance by Agent. [a04-10242_1ex10d1.htm#Section11_6]

 

Section 11.7.  Rights Cumulative. [a04-10242_1ex10d1.htm#Section11_7]

 

 

 

Article XII. The Agent [a04-10242_1ex10d1.htm#ArticleXii_TheAgent]

 

 

 

Section 12.1.  Authorization and Action. [a04-10242_1ex10d1.htm#Section12_1]

 

Section 12.2.  Agent’s Reliance, Etc. [a04-10242_1ex10d1.htm#Section12_2]

 

Section 12.3.  Notice of Defaults. [a04-10242_1ex10d1.htm#Section12_3]

 

Section 12.4.  Wachovia as Lender. [a04-10242_1ex10d1.htm#Section12_4]

 

Section 12.5.  Approvals of Lenders. [a04-10242_1ex10d1.htm#Section12_5]

 

Section 12.6.  Lender Credit Decision, Etc. [a04-10242_1ex10d1.htm#Section12_6]

 

Section 12.7.  Collateral Matters. [a04-10242_1ex10d1.htm#Section12_7]

 

Section 12.8.  Indemnification of Agent. [a04-10242_1ex10d1.htm#Section12_8]

 

Section 12.9.  Successor Agent. [a04-10242_1ex10d1.htm#Section12_9]

 

Section 12.10.  Titled Agents. [a04-10242_1ex10d1.htm#Section12_10]

 

 

 

Article XIII. Miscellaneous [a04-10242_1ex10d1.htm#ArticleXiii_Miscellaneous]

 

 

 

Section 13.1.  Notices. [a04-10242_1ex10d1.htm#Section13_1]

 

Section 13.2.  Expenses. [a04-10242_1ex10d1.htm#Section13_2]

 

Section 13.3.  Setoff. [a04-10242_1ex10d1.htm#Section13_3]

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.
[a04-10242_1ex10d1.htm#Section13_4]

 

Section 13.5.  Successors and Assigns. [a04-10242_1ex10d1.htm#Section13_5]

 

Section 13.6.  Amendments. [a04-10242_1ex10d1.htm#Section13_6]

 

Section 13.7.  Nonliability of Agent and Lenders.
[a04-10242_1ex10d1.htm#Section13_7]

 

Section 13.8.  Confidentiality. [a04-10242_1ex10d1.htm#Section13_8]

 

Section 13.9.  Indemnification. [a04-10242_1ex10d1.htm#Section13_9]

 

Section 13.10.  Termination; Survival. [a04-10242_1ex10d1.htm#Section13_10]

 

Section 13.11.  Severability of Provisions. [a04-10242_1ex10d1.htm#Section13_11]

 

Section 13.12.  GOVERNING LAW. [a04-10242_1ex10d1.htm#Section13_12]

 

Section 13.13.  Patriot Act. [a04-10242_1ex10d1.htm#Section13_13]

 

Section 13.14.  Counterparts. [a04-10242_1ex10d1.htm#Section13_14]

 

Section 13.15.  Obligations with Respect to Loan Parties.
[a04-10242_1ex10d1.htm#Section13_15]

 

Section 13.16.  Limitation of Liability. [a04-10242_1ex10d1.htm#Section13_16]

 

Section 13.17.  Entire Agreement. [a04-10242_1ex10d1.htm#Section13_17]

 

Section 13.18.  Construction. [a04-10242_1ex10d1.htm#Section13_18]

 

 

iii

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of August 31, 2004 by and
among KITE REALTY GROUP, L.P., a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), KITE REALTY GROUP TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 13.5.(d), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, WACHOVIA CAPITAL MARKETS, LLC and LEHMAN BROTHERS INC.,
as Joint Lead Arrangers (the “Arrangers”) and Joint Book Runners (the “Joint
Book Runners”) and LEHMAN COMMERCIAL PAPER INC., as Syndication Agent (the
“Syndication Agent”).

 

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the initial amount of $150,000,000, which will
include a $25,000,000 letter of credit subfacility and a $20,000,000 swingline
subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus (b)
Capital Reserves.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Affiliate” means any Person (other than the Agent or any Lender):  (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or

 

--------------------------------------------------------------------------------


 

indirectly owning or holding ten percent (10.0%) or more of any Equity Interest
in the Borrower; or (c) ten percent (10.0%) or more of whose voting stock or
other Equity Interest is directly or indirectly owned or held by the Borrower. 
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.  The Affiliates of a
Person shall include any officer or director of such Person.  In no event shall
the Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Collateral Pool Leverage Ratio in effect at such time:

 

Level

 

Collateral Pool Leverage Ratio

 

Applicable Margin
for LIBOR Loans

 

Applicable Margin
for Base Rate Loans

 

1

 

Less than or equal to 60.0%

 

1.35

%

0.35

%

2

 

Greater than 60.0% but less than 65.0%

 

1.50

%

0.50

%

 

The Applicable Margin shall be determined by the Agent under this clause (a)
from time to time, based on the Collateral Pool Leverage Ratio as set forth in
the Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (i) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 9.3., as of
the date 50 days following the end of the last day of the applicable fiscal
period covered by such Compliance Certificate, (ii) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.3., as of the date 95 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate, and (iii) in the case of any other Compliance Certificate, as of
the date 5 Business Days following the Agent’s request for such Compliance
Certificate.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Agent first determines the
Applicable Margin as set forth above, the Applicable Margin shall be determined
based on Level 1.  Thereafter, the Applicable Margin shall be adjusted from time
to time as set forth above.  If the Borrower shall fail to deliver a compliance
certificate within the time period required under Section 9.3., the Applicable
Margin shall be determined based on Level 2 until the Borrower delivers the
required Compliance Certificate, in which case the Applicable Margin shall be
determined as provided above effective as of the date of delivery of such
Compliance Certificate.

 

2

--------------------------------------------------------------------------------


 

“Appraisal” means, in respect of any Property, an M.A.I. appraisal commissioned
by and addressed to the Agent (acceptable to the Agent as to form, substance and
appraisal date), prepared by a professional appraiser acceptable to the Agent,
having at least the minimum qualifications required under Applicable Law
governing the Agent and the Lenders, including FIRREA, and determining the “as
is” market value of such Property as between a willing buyer and a willing
seller.

 

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the then most recent Appraisal of such Property
as the same may have been reasonably adjusted by the Agent based upon its
internal review of such Appraisal which is based on criteria and factors then
generally used and considered by the Agent in determining the value of similar
properties, which review shall be conducted prior to acceptance of such
Appraisal by the Agent.

 

“Arrangers” has the meaning given to such term in the introductory paragraph
hereof.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Assignment of Leases and Rents” means an Assignment of Leases and Rents
executed by a Loan Party in favor of the Agent for the benefit of the Lenders,
substantially in the form of Exhibit B or otherwise in form and substance
satisfactory to the Agent.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Base” means an amount equal to 65% of the sum of the Collateral
Property Values of the Collateral Properties; provided, however, to the extent
that the aggregate Collateral Property Values of all Collateral Properties
leased by Loan Parties under Ground Leases would

 

3

--------------------------------------------------------------------------------


 

exceed 15.0% of the Borrowing Base, such excess shall be excluded. 
Notwithstanding the foregoing, a Collateral Property shall be excluded from
calculations of the Borrowing Base if (a) at any time such Property shall cease
to be an Eligible Property, (b) the Agent shall cease to hold a valid and
perfected first priority Lien in such Collateral Property, or (c) there shall
have occurred and be continuing an event of default under the Security Deed,
Assignment of Leases and Rents or other Security Document relating to such
Collateral Property.  The Borrowing Base shall equal $0 if, at any time after 45
days following the Effective Date, (x) there are fewer than 8 Collateral
Properties or (y) the Collateral Property Values of the Collateral Properties is
less than $130,000,000.

 

“Borrowing Base Certificate” means a report certified by the chief financial
officer of the Borrower, setting forth the calculations required to establish
the Collateral Property Value for each Collateral Property and the Borrowing
Base for all Collateral Properties as of a specified date, all in form and
detail satisfactory to the Agent.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and its
Subsidiaries and a proportionate share of all Properties of all Unconsolidated
Affiliates.

 

“Capitalization Rate” means nine percent (9.00%).

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the

 

4

--------------------------------------------------------------------------------


 

equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document to which it is a party, and includes, without limitation,
all “Collateral” under and as defined in any Security Deed, all “Management
Agreements” as defined in any Property Management Contract Assignment, all
“Leases” and “Rents” as defined in any Assignment of Leases and Rents and all
other property subject to a Lien created by a Security Document.

 

“Collateral Account” means a special deposit account established by the Agent
pursuant to Section 11.5. and under its sole dominion and control.

 

“Collateral Pool Leverage Ratio” means, at any time, the ratio of (a) the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, at such time to (b) the aggregate
Collateral Property Values at such time of all Collateral Properties then
included in calculations of the Borrowing Base.

 

“Collateral Property” means a Property which the Agent and the Requisite Lenders
have agreed to include in calculations of the Borrowing Base pursuant to
Section 4.1.

 

“Collateral Property Value” means, with respect to a Collateral Property, (a)
from the date on which such Property first becomes a Collateral Property through
and including the last day of the second complete fiscal quarter of the Parent
occurring after such date (or in the case of the Collateral Properties
identified on Schedule 4.1., at all times prior to December 31, 2004), an amount
equal to the Appraised Value of such Collateral Property, and (b) at all times
thereafter, an amount equal to (i) the Net Operating Income of such Collateral
Property for the two most recently ended fiscal quarters of the Borrower times
(ii) 2 divided by (iii) the Capitalization Rate.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1. and to issue (in the case of the Agent)
or participate in (in the case of the Lenders) Letters of Credit pursuant to
Section 2.3.(a) and 2.3.(i), respectively, in an amount up to, but not exceeding
(but in the case of the Lender acting as the Agent excluding the aggregate
amount of participations in the Letters of Credit held by other Lenders), the
amount set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.11. or as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 13.5.

 

5

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Contribution Agreement” means that certain Contribution Agreement dated as of
April 5, 2004 by and among the Borrower, Alvin E. Kite, Jr., John A. Kite, Paul
W. Kite, Thomas K. McGowan, Daniel R. Sink, George F. McMannis, IV and Mark
Jenkins.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any

 

6

--------------------------------------------------------------------------------


 

other master agreement, including any such obligations or liabilities under any
such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)):  (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.

 

“Effective Date” means the later of:  (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is:  (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.

 

“Eligible Property” means a Property which satisfies all of the following
requirements:  (a) such Property is located in the contiguous United States of
America; (b) the Property is owned in fee simple, or leased under a Ground Lease
entirely by, the Borrower or a Wholly Owned Subsidiary; (c) neither such
Property, nor any interest of the Borrower or any Subsidiary

 

7

--------------------------------------------------------------------------------


 

therein, is subject to any Lien (other than Permitted Liens (but not Liens of
the type described in clause (g) of the definition of Permitted Liens)) or a
Negative Pledge; (d) if such Property is owned or leased by a Guarantor (i) none
of the Borrower’s direct or indirect ownership interest in such Guarantor is
subject to any Lien (other than Permitted Liens (but not Liens of the type
described in clause (g) of the definition of Permitted Liens)) or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person:  (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable; and (e) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

 

“Environmental Indemnity Agreement” means an Environmental Indemnity Agreement
executed by a Loan Party in favor of the Agent and the Lenders and substantially
in the form of Exhibit C.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

8

--------------------------------------------------------------------------------


 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Parent and its Subsidiaries determined on a consolidated basis for such period,
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Parent and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, and
(c) all Preferred Dividends paid during such period.  The Parent’s pro rata
share of the Fixed Charges of Unconsolidated Affiliates of the Parent shall be
included in determinations of Fixed Charges.

 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates (exclusive of any fixed margins added to
any variable component of such rates) to be equivalent to fixed rates less than
or equal to the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective.

 

9

--------------------------------------------------------------------------------


 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period plus (d) non-cash
charges for impairment of real estate assets for such period, all after
adjustment for unconsolidated partnerships and joint ventures.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and any Subsidiary that owns a
Collateral Property.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which

 

10

--------------------------------------------------------------------------------


 

is to assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit D.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Implied Debt Service” means, as of a given date, an amount equal to the annual
principal and interest payment sufficient to amortize in full during a 25-year
period the aggregate principal balance of Loans and the amount of all Letter of
Credit Liabilities outstanding as of such date calculated using an interest rate
equal to 1.5% plus the greater of (i) the yield on a 10 year United States
Treasury Note at such time as determined by the Agent or (ii) 6.00%.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary

 

11

--------------------------------------------------------------------------------


 

liquidation preference plus accrued and unpaid dividends; (g) all obligations of
such Person in respect of any purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (h) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Parent’s pro
rata share of Interest Expense of Unconsolidated Affiliates for such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall

 

12

--------------------------------------------------------------------------------


 

constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Joint Book Runners” has the meaning given to such term in the introductory
paragraph hereof.

 

“L/C Commitment Amount” equals $25,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” and as the context requires, includes the Swingline Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.3.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per

 

13

--------------------------------------------------------------------------------


 

annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
the Reuters Screen LIBO Page as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on the Reuters
Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such
rates. If for any reason none of the foregoing rates is available, LIBOR shall
be, for any Interest Period, the rate per annum reasonably determined by the
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the LIBOR Loan comprising part of such borrowing would be offered by the
Agent to major banks in the London interbank Eurodollar market at their request
at or about 11:00 a.m. (London time) two Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

 

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, each Security Document and each other document or instrument now
or hereafter executed and delivered by a Loan Party in connection with, pursuant
to or relating to this Agreement.

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a

 

14

--------------------------------------------------------------------------------


 

sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests), in each case on or prior to the date on which all Revolving
Loans are scheduled to be due and payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries, or the Borrower and
its Subsidiaries, in each case, taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

15

--------------------------------------------------------------------------------


 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of three percent (3.0%) of the gross revenues for such Property for such
period.  Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

16

--------------------------------------------------------------------------------


 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit H to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a borrowing of Swingline Loans.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate”, a tenant shall be deemed to actually
occupy a Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Parent
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Parent is required to
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).  As used in this definition, the term “SEC Off-Balance
Sheet Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in

 

17

--------------------------------------------------------------------------------


 

the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (e) Liens in favor of the Agent for the benefit of
the Lenders; (f) Liens in favor of the Borrower or a Guarantor securing
obligations owing by a Subsidiary to the Borrower or a Guarantor; (g) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 7.1.(f);
and (h) in the case of any Collateral encumbered by a Collateral Document, other
Liens expressly permitted by such Collateral Document.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

18

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.

 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of a Collateral Property.

 

“Property Management Contract Assignment” means a an Assignment of Management
Agreement and Subordination of Management Fees executed by a Loan Party in favor
of the Agent for the benefit of the Lenders substantially in the form of Exhibit
I or otherwise in form and substance satisfactory to the Agent.  Such document
may, at the Agent’s election, constitute a subordination of Property Management
Agreement, rather than an assignment thereof.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote).  Commitments,

 

19

--------------------------------------------------------------------------------


 

Revolving Loans and Letter of Credit Liabilities held by Defaulting Lenders
shall be disregarded when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.10.(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Deed” means a deed to secure debt, deed of trust or other mortgage
executed by a Loan Party in favor of the Agent and substantially in the form of
Exhibit J or otherwise in form and substance satisfactory to the Agent.

 

“Security Document” means any Security Deed, any Assignment of Leases and Rents,
any Property Management Contract Assignments, and any other security agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Agent’s Liens in any of the Collateral.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

20

--------------------------------------------------------------------------------


 

“Stabilized Property” means, any Property that has achieved an Occupancy Rate of
85.0%.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit K.

 

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Parent and its Subsidiaries determined on a consolidated basis, plus (b)
accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries):  (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means August 30, 2007, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a title insurance policy covering property located in such
jurisdiction which

 

21

--------------------------------------------------------------------------------


 

endorsement effectively ties coverage to other title insurance policies covering
properties located in other jurisdictions.

 

“Titled Agents” means each of the Arrangers, the Joint Book Runners and the
Syndication Agent.

 

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis:  (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary, the
quotient of (i) the product of (A) Net Operating Income attributable to such
Property for the fiscal two quarters most recently ended minus the Capital
Reserves for such property for such period times (B) 2, divided by (ii) the
Capitalization Rate, plus (c) the GAAP book value of Properties acquired during
the two fiscal quarters most recently ended, plus (d) Construction-in-Process
until the earlier of the (i) one year anniversary date of project completion or
(ii) the second fiscal quarter after the Property achieves an Occupancy Rate of
85%, plus (e) the GAAP book value of Unimproved Land, Mortgage Receivables and
other promissory notes.  The Borrower’s pro rata share of assets held by
Unconsolidated Affiliates will be included in Total Asset Value calculations
consistent with the above described treatment for wholly owned assets.  For
purposes of determining Total Asset Value, Net Operating Income from Properties
acquired or disposed of by the Borrower or any Subsidiary during the immediately
preceding two fiscal quarter period of the Borrower shall be excluded.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
other Subsidiaries of the Parent determined on a consolidated basis.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

22

--------------------------------------------------------------------------------


 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Wachovia” means Wachovia Bank, National Association.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  A reference to a Person
shall include its successors and permitted assigns.  Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent,

 

23

--------------------------------------------------------------------------------


 

as applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                  Generally.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Termination Date, each Lender severally and not jointly agrees to make
Revolving Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the lesser of (a) the amount of such
Lender’s Commitment and (b) such Lender’s Commitment Percentage of the Borrowing
Base.  Subject to the terms and conditions of this Agreement, during the period
from the Effective Date to but excluding the Termination Date, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder.

 

(b)                                 Requesting Revolving Loans.  The Borrower
shall give the Agent notice pursuant to a Notice of Borrowing or telephonic
notice of each borrowing of Revolving Loans.  Each Notice of Borrowing shall be
delivered to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the
date three Business Days prior to the proposed date of such borrowing and (ii)
in the case of Base Rate Loans, on the date one Business Day prior to the
proposed date of such borrowing.  Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice.  The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) to each Lender promptly upon
receipt by the Agent.  Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)                                  Disbursements of Revolving Loan Proceeds. 
No later than 1:00 p.m. on the date specified in the Notice of Borrowing, each
Lender will make available for the account of its applicable Lending Office to
the Agent at the Principal Office, in immediately available funds, the proceeds
of the Revolving Loan to be made by such Lender.  With respect to Revolving
Loans to be made after the Effective Date, unless the Agent shall have been
notified by any Lender prior to the specified date of borrowing that such Lender
does not intend to make available to the Agent the Revolving Loan to be made by
such Lender on such date, the Agent may assume that such Lender will make the
proceeds of such Revolving Loan available to the Agent on the date of the
requested borrowing as set forth in the Notice of Borrowing and the Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower the amount of such Revolving Loan to be provided by
such Lender.  Subject to satisfaction of the applicable conditions set forth in
Article VI. for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrower no later than 2:00 p.m. on the date and at
the account specified by the Borrower in such Notice of Borrowing.

 

24

--------------------------------------------------------------------------------


 

Section 2.2.  Swingline Loans.

 

(a)                                  Swingline Loans.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Termination Date, the Swingline Lender agrees to make Swingline Loans to the
Borrower in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of the Swingline Commitment.  If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Agent for the account of the Swingline Lender the amount of
such excess.  Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Agent and the Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 3:00 p.m. on the proposed date of such
borrowing.  Any such notice given telephonically shall include all information
to be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing not later
than 4:00 p.m. on such date.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate plus the Applicable Margin
for Base Rate Loans.  Interest payable on Swingline Loans is solely for the
account of the Swingline Lender.  All accrued and unpaid interest on Swingline
Loans shall be payable on the dates and in the manner provided in Section 2.4.
with respect to interest on Base Rate Loans (except as the Swingline Lender and
the Borrower may otherwise agree in writing in connection with any particular
Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$100,000 or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. on the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and in any event, within 5 Business
Days after the date such Swingline Loan was made.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Termination
Date (or such

 

25

--------------------------------------------------------------------------------


 

earlier date as the Swingline Lender and the Borrower may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan.  The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Agent of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders.  No later than 2:00 p.m. on such date, each Lender
will make available to the Agent at the Principal Office for the account of
Swingline Lender, in immediately available funds, the proceeds of the Base Rate
Loan to be made by such Lender.  The Agent shall pay the proceeds of such Base
Rate Loans to the Swingline Lender, which shall apply such proceeds to repay
such Swingline Loan.  At the time each Swingline Loan is made, each Lender shall
automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 11.1.(f) or 11.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan.  If such amount is not
in fact made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).  A Lender’s obligation to make payments in
respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including, without limitation, any of the Defaults or Events of Default
described in Sections 11.1.(f) or 11.1.(g)) or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

26

--------------------------------------------------------------------------------


 

Section 2.3.  Letters of Credit.

 

(a)                                  Letters of Credit.  Subject to the terms
and conditions of this Agreement, the Agent, on behalf of the Lenders, agrees to
issue for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the date 30 days prior to the Termination Date
one or more letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed the L/C
Commitment Amount.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Agent and the Borrower.  Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Termination Date; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the Termination Date.

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) Stated Amount, (ii) the beneficiary, and (iii) the expiration
date.  The Borrower shall also execute and deliver such customary letter of
credit application forms as requested from time to time by the Agent.  Provided
the Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article VI., the Agent shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary.  Upon
the written request of the Borrower, the Agent shall deliver to the Borrower a
copy of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Agent from the beneficiary of a Letter of Credit of any demand for payment
under such Letter of Credit, the Agent shall promptly notify the Borrower of the
amount to be paid by the Agent as a result of such demand and the date on which
payment is to be made by the Agent to such beneficiary in respect of such
demand; provided, however, the Agent’s failure to give, or delay in giving, such
notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby unconditionally and irrevocably
agrees to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit not later than the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.3.(i)
such Lender’s Commitment Percentage of such payment.

 

27

--------------------------------------------------------------------------------


 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Agent whether or not the Borrower intends to borrow
hereunder to finance its obligation to reimburse the Agent for the amount of the
related demand for payment and, if it does, the Borrower shall submit a timely
request for such borrowing as provided in the applicable provisions of this
Agreement.  If the Borrower fails to so advise the Agent, or if the Borrower
fails to reimburse the Agent for a demand for payment under a Letter of Credit
by the date of such payment, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Agent shall give each Lender prompt notice of the amount of the Revolving Loan
to be made available to the Agent not later than 1:00 p.m. and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations of Section 3.5.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.

 

(f)                                    Effect of Letters of Credit on
Commitments.  Upon the issuance by the Agent of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Commitment of
each Lender shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to the product of (i) such Lender’s Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)                                 Agent’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligations.  In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the Agent shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the Agent nor any of the Lenders shall be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the

 

28

--------------------------------------------------------------------------------


 

Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Agent’s rights or powers hereunder.  Any action taken or omitted to be
taken by the Agent under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Agent or any Lender any liability to the Borrower or any
Lender.  In this regard, the obligation of the Borrower to reimburse the Agent
for any drawing made under any Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances:  (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this
Section or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section, the Borrower shall have no obligation to indemnify
the Agent or any Lender in respect of any liability incurred by the Agent or a
Lender arising solely out of the gross negligence or willful misconduct of the
Agent or a Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment.  Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the Agent
of any amendment, supplement or other modification to any Letter of Credit shall
be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the Agent), and no such amendment, supplement
or other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Requisite Lenders shall have consented thereto.  In connection with
any such amendment, supplement or other modification, the Borrower shall pay the
Fees, if any, payable under the last sentence of Section 3.6.(b).

 

29

--------------------------------------------------------------------------------


 

(i)                                     Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by the Agent of any Letter of Credit each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Agent, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Agent with respect to such Letter of Credit, and each Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Agent
to pay and discharge when due, such Lender’s Commitment Percentage of the
Agent’s liability under such Letter of Credit.  In addition, upon the making of
each payment by a Lender to the Agent in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrower in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the third and last sentences of Section 3.6.(b)).

 

(j)                                     Payment Obligation of Lenders.  Each
Lender severally agrees to pay to the Agent on demand in immediately available
funds in Dollars the amount of such Lender’s Commitment Percentage of each
drawing paid by the Agent under each Letter of Credit to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.3.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Commitment Percentage of such
drawing.  If the notice referenced in the second sentence of Section 2.3.(e) is
received by a Lender not later than 11:00 a.m., then such Lender shall make such
payment available to the Agent not later than 2:00 p.m. on the date of demand
therefor; otherwise, such payment shall be made available to the Agent not later
than 1:00 p.m. on the next succeeding Business Day.  Each such Lender’s
obligation to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 11.1.(f) or
11.1.(g) or (iv) the termination of the Commitments.  Each such payment to the
Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

(k)                                  Information to Lenders. The Agent shall
periodically deliver to the Lenders information setting forth the Stated Amount
of all outstanding Letters of Credit.  Other than as set forth in this
subsection, the Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder.  The
failure of the Agent to perform its requirements under this subsection shall not
relieve any Lender from its obligations under Section 2.3.(j).

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

(a)                                  Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
each Loan made by such Lender for the period from

 

30

--------------------------------------------------------------------------------


 

and including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable (i) in the case of a Base Rate Loan,
monthly in arrears on the first day of each calendar month, (ii) in the case of
a LIBOR Loan, in arrears on the last day of each Interest Period therefor, and,
if such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, and (iii) in the case of any
Loan, in arrears upon the payment, prepayment or Continuation thereof or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid, Continued or Converted).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower.  All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

Section 2.5.  Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

Section 2.7.  Prepayments.

 

(a)                                  Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Agent at least one Business Day’s prior written notice
of the prepayment of any Revolving Loan.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.

 

(i)                                     Outstandings In Excess of Commitments.
If at any time the aggregate principal amount of all outstanding Revolving
Loans, together with the aggregate amount of all Letter of Credit Liabilities
and the aggregate principal amount of all outstanding Swingline Loans, exceeds
the aggregate amount of the Commitments in effect at such time, the Borrower
shall immediately pay to the Agent for the accounts of the Lenders the amount of
such excess; and

 

(ii)                                  Outstandings in Excess of Borrowing Base. 
If at any time the aggregate outstanding principal balance of Loans, together
with the aggregate amount of all Letter of Credit Liabilities, exceeds the
Borrowing Base, then the Borrower shall, within 5 days of the Agent’s demand,
eliminate such excess.  If such excess is not eliminated within such time
period, then the entire outstanding principal balance of all Loans, together
with an amount equal to the aggregate principal amount of all Letter of Credit
Liabilities, shall be immediately due and payable in full.  All payments under
this Section shall be applied to pay all amounts of principal outstanding on the
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and if any Letters of Credit are outstanding at such time the remainder, if any,
shall be deposited into the Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

Section 2.8.  Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying (a)
the proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9. or the Borrower’s failure to
comply with any of the terms of such Section.

 

32

--------------------------------------------------------------------------------


 

Section 2.9.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion, (b)
the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.10.  Notes.

 

(a)                                  Revolving Note.  The Revolving Loans made
by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit L (each a
“Revolving Note”), payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower, absent manifest error; provided, however, that the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated Notes.
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

33

--------------------------------------------------------------------------------


 

Section 2.11.  Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than 5 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $100,000,000, then the Commitments shall all
automatically and permanently be reduced to zero.  The Agent will promptly
transmit such notice to each Lender.  The Commitments, once terminated or
reduced may not be increased or reinstated.

 

Section 2.12.  Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Termination Date, a written request for such extension (an “Extension
Request”).  The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for one year:  (a) at the time of such notice, immediately prior to such
extension and immediately after giving effect thereto, (i) no Default or Event
of Default shall exist and (ii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.6.(c).

 

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, the
aggregate principal amount of all outstanding Loans, together

 

34

--------------------------------------------------------------------------------


 

with the aggregate amount of all Letter of Credit Liabilities, would exceed the
lesser of (a) the aggregate amount of the Commitments at such time or (b) the
Borrowing Base at such time.

 

Section 2.15.  Increase of Commitments.

 

With the prior consent of the Agent, the Borrower shall have the right at any
time and from time to time from during the term of this Agreement to request
increases in the aggregate amount of the Commitments (provided that after giving
effect to any increases in the Revolving Commitments pursuant to this Section,
the aggregate amount of the Revolving Commitments may not exceed $250,000,000)
by providing written notice to the Agent, which notice shall be irrevocable once
given.  Each such increase in the Commitments must be in an aggregate minimum
amount of $10,000,000 and integral multiples of $5,000,000 in excess thereof. 
No Lender shall be required to increase its Commitment and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.  If a new Lender becomes a party to this
Agreement, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (as determined after
giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.3.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 5.4. as a
result of the prepayment of any such Revolving Loans.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier
date).  In connection with any increase in the aggregate amount of the
Commitments pursuant to this subsection, (a) any Lender becoming a party hereto
shall execute such documents and agreements as the Agent may reasonably request
and (b) the Borrower shall make appropriate arrangements so that each new
Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment
within 2 Business Days of the effectiveness of the applicable increase in the
aggregate amount of Commitments.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which

 

35

--------------------------------------------------------------------------------


 

such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day). 
Subject to Section 11.4., the Borrower may, at the time of making each payment
under this Agreement or any Note, specify to the Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender at the applicable Lending Office of such
Lender no later than 5:00 p.m. on the date of receipt.  If the Agent fails to
pay such amount to a Lender as provided in the previous sentence, the Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments; (b)
each payment or prepayment of principal of Revolving Loans by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.3., shall be pro rata in
accordance with their respective Commitments; and (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.2.,
shall be pro rata in accordance with their respective Commitments.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

 

36

--------------------------------------------------------------------------------


 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

 

(a)                                  Borrowings and Conversions.  Except as
otherwise provided in Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof.  Each borrowing and each Conversion of
LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.

 

(b)                                 Prepayments.  Each voluntary prepayment of
Revolving Loans shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the aggregate principal
amount of Revolving Loans then outstanding).

 

(c)                                  Reductions of Commitments.  Each reduction
of the Commitments under Section 2.11. shall be in an aggregate minimum amount
of $10,000,000 and integral multiples of $5,000,000 in excess thereof.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Letters of Credit.  The initial Stated
Amount of each Letter of Credit shall be at least $100,000 or such lesser amount
as is acceptable to the Agent.

 

Section 3.6.  Fees.

 

(a)                                  Unused Fee. During the period from the
Effective Date to but excluding the Termination Date, the Borrower agrees to pay
to the Agent for the account of the Lenders an unused facility fee with respect
to the average daily difference between the (i) aggregate amount of the
Commitments and (ii) the aggregate principal amount of all outstanding Loans
plus the aggregate amount of all Letter of Credit Liabilities (the “Unused
Amount”).  Such fee shall be computed by multiplying the Unused Amount with
respect to such quarter by the corresponding per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

Greater than 50% of the aggregate amount of Commitments

 

0.250

%

Less than or equal to 50% of the aggregate amount of Commitments

 

0.125

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay to the Agent for the account of the Lenders a letter of credit fee at a
rate per annum equal to the Applicable Margin for LIBOR Loans times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) through and including the date
such Letter of Credit expires or is terminated or (y) to but excluding the date
such Letter of Credit is drawn in full.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable in arrears on
(i) the last day of March, June, September and December in each year, (ii) the
Termination Date, (iii) the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Agent.  In addition,
the Borrower shall pay to the Agent for its own account and not the account of
any Lender, an issuance fee in respect of each Letter of Credit equal to the
greater of (i) $250 or (ii) one-eighth of one percent (0.125%) per annum on the
initial Stated Amount of such Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (A) through and including the date
such Letter of Credit expires or is terminated or (B) to but excluding the date
such Letter of Credit is drawn in full.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon
issuance.  The Borrower shall pay directly to the Agent from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Agent from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.

 

(c)                                  Extension Fee.  If the Borrower exercises
its right to extend the Termination Date in accordance with Section 2.12., the
Borrower agrees to pay to the Agent for the account of each Lender a fee equal
to two-tenths of one percent (0.20%) of the amount of such Lender’s

 

38

--------------------------------------------------------------------------------


 

Commitment (whether or not utilized) at the time of such extension.  Such fee
shall be due and payable in full on the date the Agent receives the Extension
Request pursuant to such Section.

 

(d)                                 Collateral Property Review Fee.  The
Borrower agrees to pay to the Agent for the account of the Lenders a fee equal
to $500 per Lender for each Property which the Borrower has requested become a
Collateral Property (excluding the Properties initially designated as Collateral
Properties under Section 4.1.(a)).  Such fee shall be payable upon the
Borrower’s receipt of notice that the Agent is prepared to proceed with
acceptance of such Property as a Collateral Property.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Agent as may be
agreed to in writing by the Borrower and the Agent from time to time.

 

Section 3.7.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Rate Loans shall be computed on
the basis of a year of 360 days and the actual number of day elapsed.

 

Section 3.8.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and in
Section 2.2.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, unused fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All

 

39

--------------------------------------------------------------------------------


 

charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.10.  Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 3.11.  Defaulting Lenders.

 

(a)                                  Generally.  If for any reason any Lender (a
“Defaulting Lender”) shall fail or refuse to perform any of its obligations
under this Agreement or any other Loan Document to which it is a party within
the time period specified for performance of such obligation or, if no time
period is specified, if such failure or refusal continues for a period of two
Business Days after notice from the Agent, then, in addition to the rights and
remedies that may be available to the Agent or the Borrower under this Agreement
or Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Agent and either applied
against the purchase price of such Loans under the following subsection (b) or
paid to such Defaulting Lender upon the Defaulting Lender’s curing of its
default.

 

(b)                                 Purchase or Cancellation of Defaulting
Lender’s Commitment.  Any Lender who is not a Defaulting Lender shall have the
right, but not the obligation, in its sole discretion, to acquire all of a
Defaulting Lender’s Commitment.  Any Lender desiring to exercise such right
shall give written notice thereof to the Agent and the Borrower no sooner than 2
Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right.  If after such 5th Business Day, the Lenders have not
elected to purchase all of the Commitment of such Defaulting Lender, then the
Borrower may, by giving

 

40

--------------------------------------------------------------------------------


 

written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, either (i) demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  Upon any such purchase or assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 13.5.(d), shall
pay to the Agent an assignment fee in the amount of $7,000.  The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender.  Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

Section 3.12.  Taxes.

 

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes imposed
on or measured by any Lender’s assets, net income, receipts or branch profits,
(iii) any taxes (other than withholding taxes) with respect to the Agent or a
Lender that would not be imposed but for a connection between the Agent or such
Lender and the jurisdiction imposing such taxes (other than a connection arising
solely by virtue of the activities of the Agent or such Lender pursuant to or in
respect of this Agreement or any other Loan Document), and (iv) any taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges to
the extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

41

--------------------------------------------------------------------------------


 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms.  Prior to the date that any
Lender or Participant organized under the laws of a jurisdiction outside the
United States of America becomes a party hereto, such Person shall deliver to
the Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender or Participant establishing that
payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax imposed under the Internal Revenue Code.  Each such
Lender or Participant shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent.  The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America or the Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Agent, as applicable, fails to comply with the requirements
of this subsection.  If any such Lender or Participant, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Agent may withhold from any payments to be made to such Lender under any of
the Loan Documents such amounts as are required by the Internal Revenue Code. If
any Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this

 

42

--------------------------------------------------------------------------------


 

Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.

 

(d)                                 Right to Replace of Lender.  If a Lender
requests compensation pursuant to this Section 3.12., and the Requisite Lenders
are not also doing the same, then, so long as there does not then exist any
Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5.(d) for a purchase price to be agreed on by the
Affected Lender and the Eligible Assignee.  Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this subsection, but at no time shall the Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this subsection shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Lender or any of the other Lenders.  The terms of this subsection shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Section 3.12. with
respect to periods up to the date of replacement.

 

ARTICLE IV. COLLATERAL PROPERTIES

 

Section 4.1.  Eligibility of Properties.

 

(a)                                  As of the Agreement Date, the Lenders have
approved for inclusion in calculations of the Borrowing Base the Properties
identified on Schedule 4.1.  Upon satisfaction of the conditions set forth in
Section 4.2., such Properties shall become Collateral Properties.

 

(b)                                 If, after the Agreement Date, the Borrower
desires that the Lenders include any additional Property in calculations of the
Borrowing Base, the Borrower shall so notify the Agent in writing.  No Property
will be evaluated by the Lenders unless it is an Eligible Property, and unless
and until the Borrower delivers to the Agent the following, in form and
substance satisfactory to the Agent:

 

(i)                                     a description of such Property, such
description to include the age, location, size and Occupancy Rate of such
Property;

 

(ii)                                  an operating statement and a rent roll for
such Property for the two prior fiscal years, for the current fiscal year
through the fiscal quarter most recently ending and for the current fiscal
quarter, certified by a representative of the Borrower to the best of such
representative’s knowledge as being true and correct in all material respects
provided that (x) with respect to any period such Property was not owned by a
Loan Party, such information shall only be required to be delivered to the
extent reasonably available to the Borrower and (y) if such Property has not
been in operation for two

 

43

--------------------------------------------------------------------------------


 

years, the Borrower shall provide such projections and other information
concerning the anticipated operation of such Property as the Agent may
reasonably request;

 

(iii)                               an operating budget for such Property with
respect to the current and immediately following fiscal years;

 

(iv)                              a budget for capital expenditures for the
immediately following 12-month period; and

 

(v)                                 such other information the Agent may
reasonably request in order to evaluate such Property.

 

(c)                                  If, after receipt and review of the
foregoing, the Agent is prepared to proceed with acceptance of such Property as
a Collateral Property, the Agent will so notify the Borrower and each Lender
within 10 Business Days after receipt of all of the above items, and the Agent
will obtain an Appraisal of such Property in order to determine the Appraised
Value thereof.  After obtaining such Appraisal, the Agent will promptly submit
the foregoing documents and information, including the Appraisal and the
Appraised Value, to the Lenders, for approval by the Requisite Lenders within 10
Business Days thereafter.  Each Lender shall notify the Agent whether it
approves of the designation of such Property as a Collateral Property within 10
Business Days of receipt of all such documents and information.  If a Lender
shall fail to so notify the Agent, then such Lender shall be deemed to have
approved of such Property.  Upon approval of such Property by the Requisite
Lenders, and upon execution and delivery of all of the documents required to be
provided under Section 4.2., such Property shall become a Collateral Property.

 

Section 4.2.  Conditions Precedent to a Property Becoming a Collateral Property.

 

No Property shall become a Collateral Property until the Borrower shall have
caused to be executed and delivered to the Agent and the Lenders all documents
and instruments required to be so executed and delivered under Section 4.1., the
Requisite Lenders shall have approved of such Property as provided in such
Section, and the Borrower shall have caused to be executed and delivered to the
Agent the following instruments, documents and agreements in respect of such
Property, each to be in form and substance satisfactory to the Agent:

 

(a)                                  a Security Deed executed by the Loan Party
owing (or leasing) such Property, the form of such Security Deed to be modified
as appropriate to conform to the Applicable Laws of the jurisdiction in which
such Property is located;

 

(b)                                 an Assignment of Leases and Rents executed
by such Loan Party, the form of such Assignment of Leases and Rents to be
modified as appropriate to conform to the Applicable Laws of the jurisdiction in
which such Property is located;

 

(c)                                  an Environmental Indemnity Agreement
executed by such Loan Party, and if not the Borrower, the Borrower;

 

44

--------------------------------------------------------------------------------


 

(d)                                 copies of (i) all Property Management
Agreements and all other material contracts, if any, which will relate to the
use, occupancy, operation, maintenance, enjoyment or ownership of such Property,
and (ii) if such Property is not yet owned by the Borrower or a Subsidiary, the
purchase agreement pursuant to which the Borrower or a Subsidiary is to acquire
such Property;

 

(e)                                  a Property Management Agreement Assignment
executed by such Loan Party and the applicable property manager;

 

(f)                                    if requested by the Agent, collateral
assignments of the other material contracts and any other rights or benefits of
such Property, relating to the use, occupancy, operation, maintenance, enjoyment
or ownership of such Property;

 

(g)                                 an ALTA 1992 Form mortgagee’s Policy of
Title Insurance (with deletion of the creditor’s rights exclusion and deletion
of the mandatory arbitration provision) or other form acceptable to the Agent in
favor of the Agent for the benefit of the Lenders with respect to such Property,
including endorsements with respect to such items of coverage as the Agent may
request (and which endorsements are available in the applicable state), in a
coverage amount equal to no less than 100% of the Appraised Value of such
Property (excluding the value of any personal property located at such
Property), issued by a title insurance company acceptable to the Agent and with
coinsurance or reinsurance (with direct access agreements) with title insurance
companies acceptable to the Agent, showing the fee simple title (or a leasehold
estate if leased under a Ground Lease) to the land and improvements described in
the applicable Security Deed as vested in the Borrower or a Subsidiary, and
insuring that the Lien granted by such Security Deed is a valid first priority
Lien against such Property, subject only to such restrictions, encumbrances,
easements and reservations as are acceptable to the Agent;

 

(h)                                 copies of all documents of record reflected
in Schedule B of such Policy of Title Insurance;

 

(i)                                     if such Property is located in a Tie-In
Jurisdiction, endorsements to all other existing title insurance policies issued
to the Agent with respect to all other Properties located in Tie-In
Jurisdictions reflecting an increase in the aggregate insured amount under the
“tie-in” endorsements to an amount equal to the Appraised Values of all such
Properties (including the Property to be included as a Collateral Property) but
in no event in an amount in excess of the aggregate amount of the Commitments;

 

(j)                                     a current or currently certified survey
of such Property certified to the Agent and the Lenders by a surveyor licensed
in the jurisdiction where such Property is located to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

 

(k)                                  if not adequately covered by the survey
certification, a certificate from a licensed engineer or other professional
satisfactory to the Agent that such Property is not located in a Special Flood
Hazard Area as defined by the Federal Insurance Administration;

 

45

--------------------------------------------------------------------------------


 

(l)                                     evidence that such Property complies
with applicable zoning and land use laws;

 

(m)                               if requested by the Agent, copies of all
engineering, mechanical, structural and maintenance studies performed with
respect to such Property not more than twelve months old;

 

(n)                                 a “Phase I” environmental assessment of such
Property not more than 12 months old prepared by an environmental engineering
firm acceptable to the Agent and upon which the Agent and the Lenders are
expressly permitted to rely, and any additional environmental studies or
assessments available to the Borrower performed with respect to such Property;

 

(o)                                 UCC, tax, judgment and lien search reports
with respect to such Loan Party and such Property in all necessary or
appropriate jurisdictions and under all legal and appropriate trade names
indicating that there are no Liens of record on such Property or any of the
Collateral relating thereto other than Permitted Liens or Liens to be terminated
prior to such Property’s acceptance as a Collateral Property;

 

(p)                                 copies of all leases of such Property and
lease abstracts in form and substance acceptable to Agent relating to such
leases covering 5,000 or more square feet of such Property;

 

(q)                                 estoppel certificates and subordination,
non-disturbance and attornment agreements from each tenant leasing 5,000 or more
square feet of such Property and in any event from tenants renting in the
aggregate at least 85% of the square feet of such Property;

 

(r)                                    an opinion of counsel admitted to
practice law in the jurisdiction in which such Property is located and
acceptable to the Agent, addressed to the Agent and each Lender covering such
legal matters relating to the transactions contemplated hereby as the Agent may
reasonably request;

 

(s)                                  an opinion of counsel admitted to practice
law in the jurisdiction in which the Borrower is formed (and if the Property is
owned by a Subsidiary, also in the jurisdiction where such Subsidiary is formed)
acceptable to the Agent, addressed to the Agent and each Lender covering such
legal matters relating to the formation and existence and power of the Person
executing documents, and the due authorization, execution and delivery of the
applicable Security Documents and other documents for consummating the
transactions contemplated hereby as the Agent may reasonably request;

 

(t)                                    if such Property is owned by a Subsidiary
that is not already a Guarantor, an Accession Agreement executed by such
Subsidiary and all of the items that would have been required to be delivered to
the Agent under Section 6.1.(iv) through (vii) had such Subsidiary been a Loan
Party on the Effective Date;

 

(u)                                 final certificates of occupancy relating to
such Property, if available and if requested by the Agent;

 

(v)                                 evidence that the insurance required under
the applicable Loan Document for such Property is then in effect;

 

46

--------------------------------------------------------------------------------


 

(w)                               a Borrowing Base Certificate calculated after
giving effect to the inclusion of such Property as a Collateral Property; and

 

(x)                                   such other due diligence materials,
instruments, documents, agreements, financing statements, certificates, opinions
and other Collateral Documents as the Agent may reasonably request.

 

Section 4.3.  Release of Collateral Properties.

 

From time to time the Borrower may request, upon not less than 30 days prior
written notice to the Agent, that a Collateral Property be released from the
Liens created by the Security Documents applicable thereto, which release (the
“Release”) shall be effected by the Agent if all of the following conditions are
satisfied as of the date of such Release:

 

(a)                                  no Default or Event of Default has occurred
and is then continuing or would occur or exist immediately after giving effect
to such Release;

 

(b)                                 the Borrower shall have delivered to the
Agent all documents and instruments reasonably requested by the Agent in
connection with such Release including, without limitation, the following:

 

(i)                                     a quitclaim deed or other instrument to
be used to effect such Release; and

 

(ii)                                  an appropriate endorsement to the
mortgagee title insurance policy in effect with respect to the affected
Collateral Property (and appropriate corrective endorsements with respect to any
other mortgagee policies of title insurance on Collateral Properties which have
tie-in clauses which are affected by the release);

 

(c)                                  the Borrower shall have delivered a
compliance certificate showing pro forma compliance with the covenants set forth
in Section 10.1. giving effect to such Release;

 

(d)                                 the Borrower shall have delivered to the
Agent a Borrowing Base Certificate reflecting the Borrowing Base after giving
effect to such Property Release; and

 

(e)                                  the outstanding principal balance of the
Loans, together with the aggregate principal amount of all Letter of Credit
Liabilities, will not exceed the Borrowing Base after giving effect to such
Release and any prepayment to be made and/or the acceptance of any Property
pursuant to Section 4.1. which is to be given concurrently with such Release as
an additional or replacement Collateral Property.

 

In connection with a Release, the Borrower shall deliver to the Agent a
certificate from the Borrower’s chief executive officer or chief financial
officer regarding the matters referred to in the immediately preceding clauses
(a) and (c).  After giving effect to any request that a Collateral Property
owned by a Subsidiary cease to be included in determinations of the Borrowing
Base, the Borrower may request in writing that the Agent release, and upon
receipt of such request the

 

47

--------------------------------------------------------------------------------


 

Agent shall release, such Subsidiary from the Guaranty so long as such
Subsidiary does not own any other Collateral Property.

 

Section 4.4.  Frequency of Calculations of Borrowing Base.

 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.2.(w), 4.3.(d) or
9.4.(b).  Any increase in the Collateral Property Value of an Eligible Property
shall become effective as of the next determination of the Borrowing Base as
provided in this Section, provided that prior to such date of determination (a)
the applicable Borrowing Base Certificate substantiates such increase and (b) if
at such time such Collateral Property is subject to a Security Deed, the
Borrower delivers to the Agent (i) if the Property is not located in a Tie-In
Jurisdiction, an endorsement to the title insurance policy in favor of the Agent
with respect to such Property increasing the coverage amount thereof as related
to such Property to not less than 100% of the Collateral Property Value for such
Property and (ii) if the Property is located in a Tie-In Jurisdiction, an
endorsement to the title insurance policy in favor of the Agent with respect to
such Property increasing the coverage amount thereof as related to such Property
to not less than the Collateral Property Value of such Property, as well as
endorsements to all other existing title insurance policies issued to the Agent
with respect to all other Properties located in Tie-In Jurisdictions reflecting
an increase in the aggregate insured amount under the “tie-in” endorsements to
an amount equal to the aggregate amount of the Collateral Property Values of all
such Properties (including the Property which experienced the increase in
Collateral Property Value) but in no event in an amount in excess of the
aggregate amount of the Commitments.

 

Section 4.5.  Additional Appraisals Required under Applicable Law.

 

If under FIRREA or any other Applicable Law, a Lender is required to obtain an
Appraisal of any Collateral Property in addition to any other Appraisal
previously obtained with respect to such Property pursuant to this Agreement,
the Agent shall have the right to cause such an Appraisal to be prepared at the
Borrower’s cost and expense.  The Borrowing Base shall only be redetermined as a
result of delivery of any such new Appraisal if Applicable Law requires such
redetermination, in which case the Borrowing Base shall be redetermined in the
manner required under such Applicable Law.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)                                  Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of a Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases

 

48

--------------------------------------------------------------------------------


 

in costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Change that:  (i) changes
the basis of taxation of any amounts payable to such Lender under this Agreement
or any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of Adjusted
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitment of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if, by reason of any Regulatory Change, any Lender either (i)
incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Agent), the obligation of such Lender to make or
Continue, or to Convert any other Type of Loans into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

(c)                                  Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to the Agent of issuing (or any Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

 

(d)                                 Notification and Determination of Additional
Costs.  Each of the Agent and each Lender agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section 

 

49

--------------------------------------------------------------------------------


 

as promptly as practicable; provided, however, the failure of the Agent or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent).  The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this
Section.  Absent manifest error, determinations by the Agent or any Lender of
the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.

 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

50

--------------------------------------------------------------------------------


 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request,  any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

51

--------------------------------------------------------------------------------


 

Section 5.6.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)                                  The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Revolving Notes executed by the Borrower,
payable to each Lender and complying with the applicable provisions of
Section 2.10., and the Swingline Note executed by the Borrower;

 

(iii)                               the Guaranty executed by the Parent and each
Subsidiary that owns or leases a Collateral Property as of the Effective Date;

 

(iv)                              the articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(v)                                 a certificate of good standing or
certificate of similar meaning with respect to each Loan Party issued as of a
recent date by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or

 

52

--------------------------------------------------------------------------------


 

other comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Loan Party is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, and the officers of the
Borrower then authorized to deliver Notices of Borrowing, Notices of Swingline
Borrowings, Notices of Continuation and Notices of Conversion and to request the
issuance of Letters of Credit;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (i) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(viii)                        an opinion of counsel to the Loan Parties,
addressed to the Agent, the Lenders and the Swingline Lender, addressing the
matters set forth in Exhibit M;

 

(ix)                                the Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent, the Titled Agents and the
Lenders on or prior to the Effective Date;

 

(x)                                   a Compliance Certificate calculated as of
the Effective Date (giving pro forma effect to the financing evidenced by this
Agreement and the use of the proceeds of the Loans to be funded on the Agreement
Date);

 

(xi)                                a Borrowing Base Certificate calculated as
of the Effective Date;

 

(xii)                             the Borrower shall have consummated its
initial public offering of common shares and shall have received Net Proceeds
therefrom as contemplated in the Borrower’s Form S-11 as filed with the
Securities and Exchange Commission;

 

(xiii)                          a statement of funds flow setting forth in
reasonable detail the application of such Net Proceeds and the proceeds of the
initial Loans being funded on the Effective Date; and

 

(xiv)                         such other documents, agreements and instruments
as the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

53

--------------------------------------------------------------------------------


 

(i)                                     there shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and its other Subsidiaries delivered to the Agent and the Lenders prior
to the Agreement Date that has had or could reasonably be expected to result in
a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)                               the Parent, the Borrower and its other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and

 

(iv)                              there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that:  (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by each
Loan Party in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, if such Credit Event is the making of a Loan or the issuance of a
Letter of Credit, the Borrower shall be deemed to have represented to

 

54

--------------------------------------------------------------------------------


 

the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
Article VI. have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Parent and the Borrower represents
and warrants to the Agent and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Parent, the Borrower, the other Loan Parties and each other Subsidiary is
a corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 7.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, and (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests.  Except as disclosed in such
Schedule, as of the Agreement Date (i) each of the Parent and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Agreement Date Part II of Schedule 7.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  Each
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
any Loan Party is a party have been duly executed

 

55

--------------------------------------------------------------------------------


 

and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which any Loan Party is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to such Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 

(f)                                    Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 7.1.(f) is a complete and correct listing of
all of the real property owned or leased by the Parent, the Borrower and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower or any other
Subsidiary except for Permitted Liens.

 

(g)                                 Existing Indebtedness.  Schedule 7.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness of
the Parent and its Subsidiaries, including without limitation, Guarantees of the
Parent and its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.

 

(h)                                 Material Contracts.  Schedule 7.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Each of the Parent and its Subsidiaries that is a party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Parent, are there any actions,

 

56

--------------------------------------------------------------------------------


 

suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent or any of its Subsidiaries or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                     Taxes.  All federal, state and other tax
returns of the Parent and its Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Parent and its Subsidiaries
and their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment which is at the time
permitted under Section 8.6.  As of the Agreement Date, none of the United
States income tax returns of the Parent or any of its Subsidiaries is under
audit.  All charges, accruals and reserves on the books of the Parent and each
of its Subsidiaries and each other Loan Party in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

(k)                                  Financial Statements.  The Parent has
furnished to each Lender copies of the unaudited pro forma condensed
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
March 31, 2004, and the unaudited pro forma condensed consolidated statement of
operations of the Parent and its consolidated Subsidiaries for the year ended
December 31, 2003 and for the three-month period ended March 31, 2004. Such
financial statements (including in each case related schedules and notes) are
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Parent nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or in the notes thereto, except as referred to or reflected or
provided for in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
March 31, 2004, there has been no material adverse change in the business,
assets, liabilities, financial condition, results of operations, business or
prospects of the Parent and its Subsidiaries or the Borrower and its
Subsidiaries, in each case, taken as a whole.  Each of the Loan Parties is
Solvent.

 

(m)                               ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA

 

57

--------------------------------------------------------------------------------


 

or the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

 

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Parent, the Borrower or any Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)                                 Absence of Defaults.  None of the Parent,
the Borrower or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which the Parent, the Borrower or any
other Subsidiary is a party or by which the Parent, the Borrower or any other
Subsidiary or any of their respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower and its other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent or the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower or any of its other
Subsidiaries relating in any way to Environmental Laws.

 

(q)                                 Investment Company; Public Utility Holding
Company.  None of the Parent, the Borrower or any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to

 

58

--------------------------------------------------------------------------------


 

any other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Parent, the
Borrower or any other Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                  Affiliate Transactions.  Except as
permitted by Section 10.10., none of the Parent, the Borrower or any other
Subsidiary is a party to any transaction with an Affiliate.

 

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower and each other Subsidiary owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.  The Parent, the Borrower and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property.

 

(u)                                 Business.  As of the Agreement Date, the
Parent, the Borrower and the other Subsidiaries are engaged predominantly in the
business of developing, construction, acquiring, owning and operating
neighborhoods and community shopping centers, together with other business
activities incidental thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of its other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower or any
other Subsidiary in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Parent, the Borrower or any other Subsidiary or omitted to state a material fact
necessary in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Parent,
the Borrower or any other Subsidiary in connection with or relating in any way
to this Agreement, present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).  All financial projections
and other

 

59

--------------------------------------------------------------------------------


 

forward looking statements prepared by or on behalf of the Parent, the Borrower
or any other Subsidiary that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions.  As of the Effective Date, no fact is known to the Parent or the
Borrower which has had, or may in the future have (so far as the Parent or the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 7.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.

 

(x)                                   REIT Status.  For all dates prior to the
first date upon which the Parent files a tax return under the Internal Revenue
Code (which date shall not be later than December 31, 2004), the Parent is
organized and operated in a manner such that upon its election of REIT status,
it shall be treated as a REIT for purposes of the Internal Revenue Code and each
of its Subsidiaries that are corporations (if any) are organized and operated in
a manner such that upon such election they will qualify as Qualified REIT
Subsidiaries.  For all dates thereafter, the Parent is qualified as a REIT and
each of its Subsidiaries that is a corporation is a Qualified REIT Subsidiary.

 

(y)                                 Collateral Properties.  Each of the
Collateral Properties satisfies all of the requirements contained in the
definition of “Eligible Property”.

 

(z)                                   Contribution Agreement.  The transactions
contemplated by the Contribution Agreement have been consummated in all material
respects.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower or any other
Subsidiary to the Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Parent and the Borrower prior to the Agreement
Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Parent and or the Borrower
in favor of the Agent or any of the Lenders under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

 

60

--------------------------------------------------------------------------------


 


ARTICLE VIII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Parent and the Borrower shall
comply with the following covenants:

 


SECTION 8.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 10.6., the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.

 


SECTION 8.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with (a) all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party.

 


SECTION 8.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) 
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 


SECTION 8.4.  CONDUCT OF BUSINESS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u).

 


SECTION 8.5.  INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law,
and from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration

 

61

--------------------------------------------------------------------------------


 

thereof and the properties and risks covered thereby.  Not in limitation of the
foregoing, the Parent and the Borrower shall, and shall cause each other Loan
Party to, maintain insurance with respect to each Collateral Property against
such risks and in such amounts as set forth on Schedule 8.5.

 


SECTION 8.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary to, pay and
discharge when due (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower or such Subsidiary, as applicable, in accordance with GAAP.

 


SECTION 8.7.  VISITS AND INSPECTIONS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to:  (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance.  If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.

 


SECTION 8.8.  USE OF PROCEEDS; LETTERS OF CREDIT.


 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only.  No part of the proceeds of any Loan or Letter
of Credit will be used for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

62

--------------------------------------------------------------------------------


 


SECTION 8.9.  ENVIRONMENTAL MATTERS.


 

The Parent and the Borrower shall, and shall cause all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  If the Parent, the
Borrower, or any other Subsidiary shall (a) receive notice that any violation of
any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent, the Borrower or
any other Subsidiary alleging violations of any Environmental Law or requiring
any such Person to take any action in connection with the release of Hazardous
Materials or (c) receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof.  The Parent and the Borrower shall, and shall cause the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.

 


SECTION 8.10.  BOOKS AND RECORDS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

 


SECTION 8.11.  FURTHER ASSURANCES.


 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 


SECTION 8.12.  REIT STATUS.


 

The Parent will (a) for all dates prior to the first date upon which the Parent
files a tax return under the Internal Revenue Code (which date shall not be
later than December 31, 2004), continue to be organized and operated in a manner
such that upon its election of REIT status, it shall be treated as a REIT for
purposes of the Internal Revenue Code and (b) for all dates thereafter, maintain
its status as a REIT.

 


SECTION 8.13.  EXCHANGE LISTING.


 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

 

63

--------------------------------------------------------------------------------


 


ARTICLE IX. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 


SECTION 9.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity, cash flows
and Funds from Operations of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

 


SECTION 9.2.  YEAR-END STATEMENTS.


 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be (a)
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Parent, the Borrower and its other
Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon (other than the statement of
Funds from Operations) of independent certified public accountants of recognized
national standing acceptable to the Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders.

 


SECTION 9.3.  COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed by the chief financial officer of the
Parent:  (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the

 

64

--------------------------------------------------------------------------------


 

covenants contained in Sections 10.1. and 10.2. and (b) stating that, to the
best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.

 


SECTION 9.4.  OTHER INFORMATION.


 

(a)                                  Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its Board of Directors by its independent public accountants;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Parent, the Borrower, or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent, the
Borrower or any other Subsidiary;

 

(d)                                 Quarterly Operating Summaries.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., an
operating summary with respect to each Collateral Property for the fiscal
quarter most recently ended, including without limitation, a quarterly and
year-to-date statement of total revenues, expenses, net operating income and an
occupancy status report together with a current rent roll for each such
Property;

 

(e)                                  Quarterly Property Schedules.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties owned or leased by the Parent, the Borrower and each
other Subsidiary of the Parent as of the fiscal quarter most recently ended, and
the applicable Net Operating Income and Occupancy Rate of each such Property,
such schedule certified by the chief financial officer or chief accounting
officer of the Parent as true, correct and complete as of the date such
information is delivered;

 

(f)                                    Development Property Updates.  At the
time financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties of the Parent, the Borrower and each other Subsidiary
which are under development as of the fiscal quarter most recently ended,
setting forth for each such Property its percentage of completion, the
percentage preleased, the estimated completion date, the total amount of
development funded and the status of such development against the development
budget;

 

(g)                                 Borrowing Base Certificate.  As soon as
available and in any event within 50 days after the end of each fiscal quarter
of the Parent, a Borrowing Base Certificate setting forth the information to be
contained therein as of the last day of such fiscal quarter;

 

65

--------------------------------------------------------------------------------


 

(h)                                 Litigation.  To the extent the Parent, the
Borrower or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any other Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect, and prompt notice of the receipt of notice
that any United States income tax returns of the Parent, the Borrower or any of
its Subsidiaries are being audited;

 

(i)                                     Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent
or the Borrower and any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower or any other Subsidiary which has had or could reasonably be expected
to have a Material Adverse Effect;

 

(j)                                     Default. Notice of the occurrence of any
of the following promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(k)                                  Judgments.  Prompt notice of any order,
judgment or decree in excess of $1,000,000 having been entered against the
Parent, the Borrower or any other Subsidiary of any of their respective
properties or assets;

 

(l)                                     Notice of Violations of Law.  Prompt
notice if the Parent, the Borrower or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(m)                               Material Contracts.  Promptly upon entering
into any Material Contract after the Agreement Date, a copy to the Agent of such
Material Contract;

 

(n)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal

 

66

--------------------------------------------------------------------------------


 

Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take; and

 

(o)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent, the Borrower or any of its other Subsidiaries as the
Agent or any Lender may reasonably request.

 


ARTICLE X. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Parent and the Borrower shall
comply with the following covenants, as applicable:

 


SECTION 10.1.  FINANCIAL COVENANTS.


 

The Parent shall not permit:

 

(a)                                  Maximum Leverage Ratio.  The ratio of (i)
Total Indebtedness to (ii) Total Asset Value, to exceed 0.65 to 1.0 at any time;
provided, however, that the foregoing ratio may be greater than 0.65 to 1.0, but
may not be greater than 0.70 to 1.0, for no more than two periods during the
term of this Agreement but such periods (x) may not exceed two fiscal quarters
in duration and (y) may not be consecutive.

 

(b)                                 Minimum Interest Coverage Ratio.  The ratio
of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the fiscal quarter of the Parent most recently ending to
(ii) Interest Expense for such period, to be less than 1.75 to 1.00 at any time.

 

(c)                                  Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Parent most recently
ending to (ii) Fixed Charges for such period, to be less than 1.5 to 1.00 at any
time.

 

(d)                                 Minimum Tangible Net Worth.  Tangible Net
Worth at any time to be less than (i) $170,000,000 plus (ii) 75.0% of the Net
Proceeds of all Equity Issuances effected by the Parent or any Subsidiary after
the Agreement Date (other than Equity Issuances to the Parent or any
Subsidiary).

 

67

--------------------------------------------------------------------------------


 

(e)                                  Floating Rate Indebtedness.  The ratio of
(i) Floating Rate Indebtedness of the Parent and its Subsidiaries determined on
a consolidated basis to (ii) Total Indebtedness, to exceed 0.5 to 1.00 at any
time.

 

(f)                                    Minimum Implied Debt Service Ratio.  The
ratio of (x) the aggregate Net Operating Income for all Collateral Properties
for the period of two consecutive fiscal quarters most recently ended times 2 to
(y) Implied Debt Service determined as of the end of such period, to be less
than 1.50 to 1.00.  Collateral Properties that were disposed of during such
period or which are excluded from calculations of Borrowing Base shall be
excluded from determinations of such ratio.  The Net Operating Income for any
Collateral Property acquired during such period shall be included only on a pro
forma basis acceptable to the Agent.

 

(g)                                 Occupancy Rate of Collateral Properties. 
The aggregate Occupancy Rate of all Collateral Properties to be less than 80.0%
as of the end of each fiscal quarter.

 

For purposes of determining the Parent’s compliance with the covenants contained
in the immediately preceding subsections (a), (b), (c) and (f) at any time prior
to which the Parent has operated for two full fiscal quarters, Total Asset
Value, Adjusted EBITDA, Interest Expense, Fixed Charges and Net Operating Income
shall be calculated on an annualized basis in a manner acceptable to the Agent.

 


SECTION 10.2.  RESTRICTED PAYMENTS.


 

The Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Parent and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

 

(a)                                  the Parent may declare or make cash
distributions to its shareholders during the period of four consecutive fiscal
quarters most recently ending in an aggregate amount not to exceed the greater
of (i) 90% of the Parent’s Funds from Operation for such four quarter period or
(ii) the amount required to be distributed for the Parent to remain in
compliance with Section 8.12.;

 

(b)                                 the Parent may make cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to the extent necessary to avoid payment of taxes on such asset sales imposed
under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)                                  a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary; and

 

(d)                                 Subsidiaries may pay Restricted Payments to
the Parent, the Borrower or any other Subsidiary.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent may only declare or make cash
distributions to its shareholders during

 

68

--------------------------------------------------------------------------------


 

any period of four consecutive fiscal quarters in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12.  If a Default or Event of Default specified in Section 11.1.(a),
Section 11.1.(b), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
other than to the Parent, the Borrower or any other Subsidiary.

 


SECTION 10.3.  INDEBTEDNESS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 


SECTION 10.4.  INVESTMENTS GENERALLY.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)                                  Investments in Subsidiaries in existence on
the Agreement Date and disclosed on Part I of Schedule 7.1.(b);

 

(b)                                 Investments to acquire Equity Interests of a
Subsidiary or any other Person who after giving effect to such acquisition would
be a Subsidiary, so long as in each case immediately prior to such Investment,
and after giving effect thereto, no Default or Event of Default is or would be
in existence;

 

(c)                                  Investments permitted under Section 5.1.;

 

(d)                                 Investments in Cash Equivalents;

 

(e)                                  intercompany Indebtedness among (i) the
Parent and the Borrower and (ii) the Borrower and its Wholly Owned Subsidiaries
provided that such Indebtedness is permitted by the terms of Section 10.3.;

 

(f)                                    loans and advances to employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business consistent with past practices; and

 

(g)                                 any other Investment so long as immediately
prior to making such Investment, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence.

 

69

--------------------------------------------------------------------------------


 


SECTION 10.5.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)                                  The Parent and the Borrower shall not, and
shall not permit any Subsidiary to, create, assume, or incur any Lien (other
than Permitted Liens) upon (i) any of its properties, assets, income or profits
of any character whether now owned or hereafter acquired if immediately prior to
the creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence or (ii) any Collateral
Property.

 

(b)                                 The Parent and the Borrower shall not, and
shall not permit any Subsidiary to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in any agreement (i)
evidencing Indebtedness which the Parent, the Borrower or such Subsidiary may
create, incur, assume, or permit or suffer to exist under Section 10.3.; (ii)
which Indebtedness is secured by a Lien permitted to exist; (iii) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; and (iv) relating
to the sale of a Subsidiary or assets pending such sale, provided that in any
such case the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale.

 

(c)                                  The Parent and the Borrower shall not, and
shall not permit any Subsidiary to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to:  (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the Parent, the
Borrower or any other Subsidiary; (iii) make loans or advances to the Parent,
the Borrower or any other Subsidiary; or (iv) transfer any of its property or
assets to the Parent, the Borrower or any other Subsidiary.

 


SECTION 10.6.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to: 
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any of its business or assets, whether
now owned or hereafter acquired; provided, however, that:

 

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary that is not a Loan Party so long as immediately prior to the taking
of such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence

 

(b)                                 the Parent, the Borrower and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into a Loan
Party so long as (i) such Loan Party is the survivor of such merger, (ii)
immediately prior to such merger, and immediately thereafter

 

70

--------------------------------------------------------------------------------


 

and after giving effect thereto, (x) no Default or Event of Default is or would
be in existence and (y) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents, and
(iii) the Borrower shall have given the Agent and the Lenders at least 30-days’
prior written notice of such merger, such notice to include a certification as
to the matters described in the immediately preceding clause (ii); and

 

(d)                                 the Parent, the Borrower and each other
Subsidiary may sell, transfer or dispose of assets among themselves.

 


SECTION 10.7.  FISCAL YEAR.


 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 10.8.  MODIFICATIONS TO MATERIAL CONTRACTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

 


SECTION 10.9.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
have a Material Adverse Effect.

 


SECTION 10.10.  TRANSACTIONS WITH AFFILIATES.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Loan Party), except transactions in the ordinary course
of and pursuant to the reasonable requirements of the business of the Parent,
the Borrower or any of the other Subsidiaries and upon fair and reasonable terms
which are no less favorable to the Parent, the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 


SECTION 10.11.  ERISA EXEMPTIONS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 

71

--------------------------------------------------------------------------------


 


ARTICLE XI. DEFAULT


 


SECTION 11.1.  EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans, or any
Reimbursement Obligation.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance.  (i) The Borrower
or the Parent shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 9.4.(j) or in Article X. or (ii) any Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document (other than any Security
Document) to which it is a party and not otherwise mentioned in this Section and
in the case of this clause (ii) only such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent or such Loan Party obtains knowledge of such failure or (y) the date
upon which the Parent has received written notice of such failure from the
Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document (other than any Security
Document), or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of any
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     any Loan Party shall fail to pay when
due and payable, within any applicable grace of cure period, the principal of,
or interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $10,000,000 (or $20,000,000 in the case of
Nonrecourse Indebtedness) or more (“Material Indebtedness”); or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or

 

72

--------------------------------------------------------------------------------


 

(y) any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof;

 

(iii)                               any other event shall have occurred and be
continuing which permits any holder or holders of Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity;
or

 

(iv)                              there occurs under any Derivatives Contract an
Early Termination Date (as defined in such Derivatives Contract) resulting from
(A) any event of default under such Derivatives Contract as to which any Loan
Party is the Defaulting Party (as defined in such Derivatives Contract) or (B)
any Termination Event (as so defined) under such Derivatives Contract as to
which any Loan Party is an Affected Party (as so defined) and, in either event,
the Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000 or more.

 

(f)                                    Voluntary Bankruptcy Proceeding.  Any
Loan Party or any other Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(g)                                 Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Loan Party or such Subsidiary (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

73

--------------------------------------------------------------------------------


 

(h)                                 Litigation; Enforceability.  Any Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against any Loan Party or
any other Subsidiary, by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Parent and its
Subsidiaries, $10,000,000 (or $20,000,000 solely with respect to Subsidiaries
that are not Loan Parties) or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
any Loan Party or any other Subsidiary which exceeds, individually or together
with all other such warrants, writs, executions and processes, $10,000,000 (or
$20,000,000 solely with respect to Subsidiaries that are not Loan Parties) in
amount and such warrant, writ, execution or process shall not be discharged,
vacated, stayed or bonded for a period of 30 days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 

(k)                                  ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Liabilities in
excess of $10,000,000 shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $10,000,000; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan must be terminated; or there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $10,000,000.

 

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents (other than
any Security Document).

 

74

--------------------------------------------------------------------------------


 

(m)                               Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Parent (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office; or

 

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(n)                                 Failure of Security.  The Agent shall cease
to have a valid and perfected first priority security interest in any of the
Collateral, in each case, for any reason other than the failure of the Agent to
take any action within its control.

 

(o)                                 Liquidating Events.  The occurrence of a
“Liquidating Event” under and as defined in the partnership agreement of the
Borrower or any event occurs that results in the dissolution of the Borrower.

 


SECTION 11.2.  REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(f) or 11.1.(g), (A)(i) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (ii) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Collateral Account pursuant to Section 11.5. and (iii) all of
the other Obligations of the Borrower, including, but not limited to, the other
amounts owed to the Lenders, the Swingline Lender and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of

 

75

--------------------------------------------------------------------------------


 

which are expressly waived by the Borrower and (B) all of the Commitments, the
obligation of the Lenders to make Revolving Loans, the Swingline Commitment, the
obligation of the Swingline Lender to make Swingline Loans, and the obligation
of the Agent to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders:  (A)
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding, (2) an amount equal to the Stated Amount of all Letters
of Credit outstanding as of the date of the occurrence of such other Event of
Default for deposit into the Collateral Account pursuant to Section 11.5. and
(3) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder and the obligation of the Agent to issue Letters of Credit hereunder. 
Further, if the Agent has exercised any of the rights provided under the
preceding sentence, the Swingline Lender shall:  (x) declare the principal of,
and accrued interest on, the Swingline Loans and the Swingline Note at the time
outstanding, and all of the other Obligations owing to the Swingline Lender, to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower and (y) terminate the
Swingline Commitment and the obligation of the Swingline Lender to make
Swingline Loans.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 


SECTION 11.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 

76

--------------------------------------------------------------------------------


 


SECTION 11.4.  ALLOCATION OF PROCEEDS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)                                  amounts due to the Agent in respect of fees
and expenses due under Section 13.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 13.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on Swingline Loans;

 

(d)                                 payments of interest on all other Loans and
Reimbursement Obligations, to be applied for the ratable benefit of the Lenders;

 

(e)                                  payments of principal of Swingline Loans;

 

(f)                                    payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, to be applied
for the ratable benefit of the Lenders; provided, however, to the extent that
any amounts available for distribution pursuant to this subsection are
attributable to the issued but undrawn amount of an outstanding Letters of
Credit, such amounts shall be paid to the Agent for deposit into the Collateral
Account);

 

(g)                                 amounts due the Agent and the Lenders
pursuant to Sections 12.8. and 13.9.;

 

(h)                                 payments of all other Obligations and other
amounts due and owing by the Borrower and the other Loan Parties under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(i)                                     any amount remaining after application
as provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 


SECTION 11.5.  COLLATERAL ACCOUNT.


 

(a)                                  As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Agent as provided herein. 
Anything in this

 

77

--------------------------------------------------------------------------------


 

Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Collateral Account
shall be invested and reinvested by the Agent in such Cash Equivalents as the
Agent shall determine in its sole discretion.  All such investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 11.4.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in the Collateral Account exceed
the aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Collateral Account as
exceed the aggregate amount of the Letter of Credit Liabilities at such time.

 

(f)                                    The Borrower shall pay to the Agent from
time to time such fees as the Agent normally charges for similar services in
connection with the Agent’s administration of the Collateral Account and
investments and reinvestments of funds therein.

 


SECTION 11.6.  PERFORMANCE BY AGENT.


 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 

78

--------------------------------------------------------------------------------


 


SECTION 11.7.  RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XII. THE AGENT


 


SECTION 12.1.  AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 

79

--------------------------------------------------------------------------------


 


SECTION 12.2.  AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Lender or any other Person and shall
not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons or inspect the
property, books or records of the Parent, the Borrower or any other Person; (e)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the conditions precedent for initial Loans set forth in Sections
6.1. and 6.2. that have not previously been waived by the Requisite Lenders have
been satisfied.

 


SECTION 12.3.  NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 


SECTION 12.4.  WACHOVIA AS LENDER.


 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not

 

80

--------------------------------------------------------------------------------


 

the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wachovia in each case in its individual capacity.  Wachovia
and its affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business
with, the Parent, the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders.  Further, the Agent and any affiliate may accept fees and
other consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 


SECTION 12.5.  APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication.  Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 


SECTION 12.6.  LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial

 

81

--------------------------------------------------------------------------------


 

statements of the Parent, the Borrower, the other Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate. 
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other affiliates. 
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

 


SECTION 12.7.  COLLATERAL MATTERS.


 

(a)                                  The Agent is authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Loan Documents which may be necessary to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to any of
the Loan Documents.

 

(b)                                 The Lenders hereby authorize the Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) upon termination of this Agreement in accordance
with Section 13.10.; or (ii) as required or permitted by Section 4.3.  Upon
request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section or any other applicable provision of any of the other Loan
Documents.

 

(c)                                  Upon any sale and transfer of Collateral
which is expressly permitted pursuant to the terms of this Agreement, and upon
at least 5 Business Days’ prior written request by the Borrower, the Agent shall
(and is hereby irrevocably authorized by all of the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty; and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Loan Party in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  In the event of any
sale or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Agent shall be

 

82

--------------------------------------------------------------------------------


 

authorized to deduct all of the expenses reasonably incurred by the Agent from
the proceeds of any such sale, transfer or foreclosure.

 

(d)                                 The Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any Loan Party or is cared for, protected or insured or
that the Liens granted to the Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agent in this
Section or in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Agent’s own interest in the Collateral as one of the Lenders and that
the Agent shall have no duty or liability whatsoever to the Lenders, except to
the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the Agent’s gross negligence or willful
misconduct.

 


SECTION 12.8.  INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or

 

83

--------------------------------------------------------------------------------


 

under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

 


SECTION 12.9.  SUCCESSOR AGENT.


 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent).  If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation, then the resigning
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Agent, in either case,
to assume effectively the obligations of the current Agent with respect to such
Letters of Credit.  After any Agent’s resignation hereunder as Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

 


SECTION 12.10.  TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Joint Lead Arranger”, “Joint
Book Manager” and “Syndication Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 


ARTICLE XIII. MISCELLANEOUS


 


SECTION 13.1.  NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

84

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Kite Realty Group, L.P.

c/o Kite Realty Group Trust

30 S. Meridian Street, Suite 1100

Indianapolis, Indiana 46204

Attn:  President and Chief Financial Officer

Telephone:                 (317) 577-5600

Telecopy:                        (317) 577-5605

 

with a copy to:

 

Ice Miller

One American Square
Box 82001
Indianapolis, IN  46282-0002
Attn: Zeff A. Weiss

Telephone:                 (317) 236-2100

Telecopy:                        (317) 236-2219

 

If to the Agent:

 

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn:  Rex E. Rudy

Telephone:                 (704) 383-6506

Telecopy:                        (704) 383-6205

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a

 

85

--------------------------------------------------------------------------------


 

Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to any other Person.

 


SECTION 13.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse each of the Agent and the Arrangers
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including (x) the
reasonable fees and disbursements of counsel to the Agent and the Arrangers, (y)
costs and expenses of the Agent in connection with the use of IntraLinks, Inc.
or other similar information transmission systems in connection with the Loan
Documents, and (z) reasonable costs and expenses incurred by the Agent in
connection with the review of Properties for inclusion in calculations of the
Borrowing Base and the Agent’s other activities under Article XII., including
the cost of all Appraisals, title insurance, any inspection by the Agent of any
such Properties, and the reasonable fees and disbursements of counsel to the
Agent relating to all such activities, (b) to pay or reimburse the Agent, the
Arrangers and the Lenders for all their reasonable costs and expenses incurred
in connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent, the Arrangers and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Agent, the Arrangers and
the Lenders for all their costs and expenses incurred in connection with any
bankruptcy or other proceeding of the type described in Sections 11.1.(f) or
11.1.(g), including the reasonable fees and disbursements of counsel to the
Agent, the Arrangers and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Agent, and/or the Lenders may pay such amounts on behalf of the Borrower and
either deem the same to be Loans outstanding hereunder or otherwise Obligations
owing hereunder.

 


SECTION 13.3.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set

 

86

--------------------------------------------------------------------------------


 

off and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured.

 


SECTION 13.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT,
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE AGENT
AND EACH LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW
YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS
AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM.  THE PARENT, THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL

 

87

--------------------------------------------------------------------------------


 

UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 


SECTION 13.5.  SUCCESSORS AND ASSIGNS.


 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither the Parent or the Borrower
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.

 

(b)                                 Any Lender may make, carry or transfer Loans
at, to or for the account of any of its branch offices or the office of an
affiliate of such Lender except to the extent such transfer would result in
increased costs to the Borrower.

 

(c)                                  Any Lender may at any time grant to one or
more banks or other financial institutions (each a “Participant”) participating
interests in its Commitment or the Obligations owing to such Lender; provided,
however, after giving effect to any such participation by a Lender, the amount
of its Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000.  Except as otherwise
provided in Section 13.3., no Participant shall have any rights or benefits
under this Agreement or any other Loan Document.  In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 4.3. (c)).  An assignment or other transfer which is not permitted
by subsection (d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c).  Upon request from the Agent, a Lender shall notify
the Agent of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder and
that the requirements of Section 3.12. (c) have been satisfied.

 

88

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may with the prior written
consent of the Agent and, so long as no Default or Event of Default exists, the
Borrower (which consent, in each case, shall not be unreasonably withheld (it
being agreed that the Borrower’s withholding of consent to an assignment which
would result in the Borrower having to pay amounts under Section 3.12. shall be
deemed to be reasonable)), assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its rights and obligations under this Agreement
and the Notes (including all or a portion of its Commitments and the Loans owing
to such Lender); provided, however, (i) no such consent by the Borrower or the
Agent shall be required in the case of any assignment to another Lender or any
affiliate of such Lender; (ii) unless the Borrower and the Agent otherwise
agree, after giving effect to any partial assignment by a Lender, the Assignee
shall hold, and the assigning Lender shall retain, a Commitment, or if the
Commitments have been terminated, Loans having an outstanding principal balance,
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof;
and (iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement with respect to the assigned
interest as of the effective date of the Assignment and Acceptance Agreement and
shall have all the rights and obligations of a Lender with respect to the
assigned interest as set forth in such Assignment and Acceptance Agreement, and
the transferor Lender shall be released from its obligations hereunder with
respect to the assigned interest to a corresponding extent, and no further
consent or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection, the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
Assignee and such transferor Lender, as appropriate.  In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitment or any Loan held by it hereunder to the Borrower or
any Subsidiary or Affiliate of the Borrower.

 

(e)                                  The Agent shall maintain at the Principal
Office a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of each Lender from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above, (i)
accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

89

--------------------------------------------------------------------------------


 

(f)                                    In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(g)                                 A Lender may furnish any information
concerning the Borrower, any other Loan Party or any of their respective
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 13.8.

 

(h)                                 Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, any other Loan Party or any of their
respective Affiliates or Subsidiaries.

 

(i)                                     Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 


SECTION 13.6.  AMENDMENTS.


 

(a)                                  Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(except for any increase in the Commitments effectuated pursuant to
Section 2.15.) or subject the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof;

 

90

--------------------------------------------------------------------------------


 

(iv)                              modify the definition of the term “Termination
Date” (except as contemplated under Section 2.12.) or otherwise postpone any
date fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Termination Date;

 

(v)                                 amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section 13.6. if such modification would have such effect;

 

(vii)                           release any Guarantor from the Guaranty other
than as provided in Section 4.3. in connection with the release of a Collateral
Property;

 

(viii)                        release any of the Collateral from the Lien of the
Security Documents other than as provided in Section 4.3. in connection with the
release of a Collateral Property;

 

(ix)                                amend or otherwise modify the provisions of
Section 2.14.; or

 

(x)                                   increase the number of Interest Periods
permitted with respect to Loans under Section 2.5.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  Except as otherwise provided in
Section 12.5., no course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Default or Event of Default occurring
hereunder shall continue to exist until such time as such Default or Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by any Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon any Loan Party shall entitle such Loan Party to any
other or further notice or demand in similar or other circumstances.

 

91

--------------------------------------------------------------------------------



SECTION 13.7.  NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 


SECTION 13.8.  CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure:  (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
the Agent’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) after the happening and during the continuance of an Event of
Default, to any other Person, in connection with the exercise by the Agent or
the Lenders of rights hereunder or under any of the other Loan Documents; (f)
upon Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counter-parties to any swap or similar hedging
agreement or to any rating agency; and (g) to the extent such information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent or any Lender on a nonconfidential basis from
a source other than the Borrower or any Affiliate.

 


SECTION 13.9.  INDEMNIFICATION.


 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the

 

92

--------------------------------------------------------------------------------


 

“Indemnified Costs”):  losses, costs, claims, damages, liabilities,
deficiencies, judgments or reasonable expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Sections 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non-compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one or more Indemnified Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 13.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding.  In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental

 

93

--------------------------------------------------------------------------------


 

Authority. If indemnification is to be sought hereunder by an Indemnified Party,
then such Indemnified Party shall notify the Borrower of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 13.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 


SECTION 13.10.  TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under

 

94

--------------------------------------------------------------------------------


 

this Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate.  The indemnities to which the
Agent, the Lenders and the Swingline Lender are entitled under the provisions of
Sections 3.12., 5.1., 5.4., 12.8., 13.2. and 13.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Agent, the Lenders and the Swingline Lender (i) notwithstanding any termination
of this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

 


SECTION 13.11.  SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 13.12.  GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 13.13.  PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the such Act.

 


SECTION 13.14.  COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 13.15.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

95

--------------------------------------------------------------------------------



 


SECTION 13.16.  LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 13.17.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 


SECTION 13.18.  CONSTRUCTION.


 

The Parent, the Borrower, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

 

[Signatures on Following Pages]

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By: Kite Realty Group Trust, its sole General Partner

 

 

 

 

By:

/s/ John Kite

 

 

 

 

Name: John Kite

 

 

 

Title: President

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

/s/ John Kite

 

 

 

Name: John Kite

 

 

Title: President

 

[Signatures Continued on Next Page]

 

97

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of

August 31, 2004 with Kite Realty Group, L.P.]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, as a Lender and as Swingline Lender

 

 

 

 

 

By:

 /s/ Cynthia A. Bean

 

 

 

Name: Cynthia A. Bean

 

 

 

Title: Vice President

 

 

Commitment Amount:

 

$75,000,000

 

Lending Office (all Types of Loans):

 

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn:  Rex E. Rudy

Telephone:               (704) 383-6506

Telecopy:                       (704) 383-6205

 

[Signatures Continued on Next Page]

 

98

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of

August 31, 2004 with Kite Realty Group, L.P.]

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

 /s/ Yon Cho

 

 

 

Name: Yon Cho

 

 

 

Title: Authorized Signatory

 

 

Commitment Amount:

 

$75,000,000

 

Lending Office (all Types of Loans):

 

Lehman Commercial Paper, Inc.

745 7th Avenue, 16th Floor

New York, NY 10019

Michael Herr

Telephone: (212) 526-6560

Telecopy: (212) 520-0450

 

Address for Notices:

 

Lehman Commercial Paper, Inc.

399 Park Avenue, 8th Floor

New York, NY 10022

Attention:  Tom Chilton

Telephone: (212) 526-4684

Telecopy: (646) 758-5320

 

99

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                       ,
200   (the “Agreement”) by and among
                                           (the “Assignor”),
                                             (the “Assignee”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of August 31, 2004 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Kite Realty Group, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”), the Agent, and the other parties
thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)                                  Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by the Assignee to the
Assignor pursuant to Section 2 of this Agreement, effective as of
                     , 200   (the “Assignment Date”), the Assignor hereby
irrevocably sells, transfers and assigns to the Assignee, without recourse, a
$                interest (such interest being the “Assigned Commitment”) in and
to the Assignor’s Commitment and all of the other rights and obligations of the
Assignor under the Credit Agreement, such Assignor’s Revolving Note and the
other Loan Documents (representing                % in respect of the aggregate
amount of all Lenders’ Commitments), including without limitation, a principal
amount of outstanding Revolving Loans equal to $                and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Revolving Loans and all commitment and other
Fees with respect to the Assigned Commitment and other rights of the Assignor
under the Credit Agreement and the other Loan Documents with respect to the
Assigned Commitment, all as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Commitment equal to the amount of the
Assigned Commitment.  The Assignee, subject to the terms and conditions hereof,
hereby assumes all obligations of the Assignor with respect to the Assigned
Commitment as if the Assignee were an original Lender under and signatory to the
Credit Agreement having a Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation of the
Assignor to make Revolving Loans to the Borrower with

 

A-1

--------------------------------------------------------------------------------


 

respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.3.(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided
therein (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, collectively, the “Assigned Obligations”).  The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

 

(b)                                 The assignment by the Assignor to the
Assignee hereunder is without recourse to the Assignor.  The Assignee makes and
confirms to the Agent, the Assignor, and the other Lenders all of the
representations, warranties and covenants of a Lender under Article XII. of the
Credit Agreement.  Not in limitation of the foregoing, the Assignee acknowledges
and agrees that, except as set forth in Section 4 below, the Assignor is making
no representations or warranties with respect to, and the Assignee hereby
releases and discharges the Assignor for any responsibility or liability for: 
(i) the present or future solvency or financial condition of the Borrower, any
Subsidiary or any other Loan Party, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any Subsidiary or
any other Loan Party in connection with the Credit Agreement or otherwise, (iii)
the validity, efficacy, sufficiency, or enforceability of the Credit Agreement,
any other Loan Document or any other document or instrument executed in
connection therewith, or the collectibility of the Assigned Obligations, (iv)
the perfection, priority or validity of any Lien with respect to any collateral
at any time securing the Obligations or the Assigned Obligations under the Notes
or the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document to which it is a party.  Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof, the Assignor or any other Lender and
based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Credit Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

A-2

--------------------------------------------------------------------------------


 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date (i)
the Assignor is a Lender under the Credit Agreement having a Commitment under
the Credit Agreement (without reduction by any assignments thereof which have
not yet become effective), equal to $                       , and that the
Assignor is not in default of its obligations under the Credit Agreement; and
(ii) the outstanding balance of Revolving Loans owing to the Assignor (without
reduction by any assignments thereof which have not yet become effective) is
$                        ; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Credit Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note.  Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under

 

A-3

--------------------------------------------------------------------------------


 

Section 13.5.(d) of the Credit Agreement, the Borrower, and (b) the payment to
the Assignor of the amounts, if any, owing by the Assignee pursuant to Section 2
hereof and (c) the payment to the Agent of the amounts, if any, owing by the
Assignor pursuant to Section 3 hereof.  Upon recording and acknowledgment of
this Agreement by the Agent, from and after the Assignment Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Agreement, have the rights and obligations of a Lender thereunder and (ii)
the Assignor shall, to the extent provided in this Agreement, relinquish its
rights (except as otherwise provided in Section 13.10. of the Credit Agreement)
and be released from its obligations under the Credit Agreement; provided,
however, that if the Assignor does not assign its entire interest under the Loan
Documents, it shall remain a Lender entitled to all of the benefits and subject
to all of the obligations thereunder with respect to its Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11. Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under
Section 13.5.(d) Section 17.  Agreements of the Borrower.  The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment.  The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents as if the Assignee were an original
Lender under and signatory to the Credit Agreement, including, but not limited
to, the right of a Lender to receive payments of principal and interest with
respect to the Assigned Obligations, and to the Revolving Loans made by the
Lenders after the date hereof and to receive

 

A-4

--------------------------------------------------------------------------------


 

the commitment and other Fees payable to the Lenders as provided in the Credit
Agreement.  Further, the Assignee shall be entitled to the indemnification
provisions from the Borrower in favor of the Lenders as provided in the Credit
Agreement and the other Loan Documents.  The Borrower further agrees, upon the
execution and delivery of this Agreement, to execute in favor of the Assignee
Notes as required by Section 13.5.(d) of the Credit Agreement.  Upon receipt by
the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.]

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

AGENT:

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required
under Section 13.5.(d) of the Credit Agreement]

Agreed and consented to as of the
date first written above.

 

BORROWER:

 

KITE REALTY GROUP, L.P.

 

By: Kite Realty Group Trust, its sole General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of August 31, 2004, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of August 31, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Kite Realty Group, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders and
the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Swingline Loans and the Reimbursement
Obligations, and the payment of all interest, Fees, charges, attorneys’ fees and
other amounts payable to any Lender or the Agent thereunder

 

D-1

--------------------------------------------------------------------------------


 

or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender or the
Agent shall be obligated or required before enforcing this Guaranty against any
Guarantor:  (a)  to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations; provided, however, with respect to any Guarantor that owns a
Collateral Property located in the State of Florida, the Lenders, the Swingline
Lender and the Agent shall not make demand upon any such Guarantor unless the
Borrower has failed to pay any of the Guarantied Obligations as and when due. 
Prior to exercising their rights and remedies against any such Guarantor
hereunder (but without limiting their ability to exercise their rights and
remedies against Guarantors that do not own Collateral Property located in the
State of Florida), the Lenders, the Swingline Lender and the Agent agree, as it
relates to the Collateral Property located in the State of Florida, to provide
written notice to the Borrower of any default and to provide Borrower with an
opportunity to cure to the extent expressly required, and in the manner
specifically provided for, in the Credit Agreement.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)                                  (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guarantied

 

D-2

--------------------------------------------------------------------------------


 

Obligations or any other instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any of the other Loan Documents, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to the Agent, the Lenders or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                    any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
such Guarantor’s subrogation rights, if any, against the Borrower to recover
payments made under this Guaranty;

 

(g)                                 any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Guarantor or any other Person with respect to the
liabilities of the Borrower to the Agent, the Lenders or the Swingline Lender,
regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof; or

 

(j)                                     any other circumstance which might
otherwise constitute a defense available to, or a discharge of, a Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise: 
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement

 

D-3

--------------------------------------------------------------------------------


 

or any other Loan Document; (c) sell, exchange, release or otherwise deal with
all, or any part, of any collateral securing any of the Obligations; (d) release
any other Loan Party or other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Borrower, any other Guarantor or any other
Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender or the Swingline Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee

 

D-4

--------------------------------------------------------------------------------


 

against the Borrower; provided, however, that such Guarantor shall not enforce
any right or receive any payment by way of subrogation or otherwise take any
action in respect of any other claim or cause of action such Guarantor may have
against the Borrower arising by reason of any payment or performance by such
Guarantor pursuant to this Guaranty, unless and until all of the Guarantied
Obligations have been indefeasibly paid and performed in full.  If any amount
shall be paid to such Guarantor on account of or in respect of such subrogation
rights or other claims or causes of action, such Guarantor shall hold such
amount in trust for the benefit of the Agent, the Lenders and the Swingline
Lender and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders and the Swingline Lender that
all obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

D-5

--------------------------------------------------------------------------------


 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders and the Swingline Lender that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent, the Lenders
and the Swingline Lender) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended (the
“Bankruptcy Code”) and (b) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such Proceeding, whether by virtue of
Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws under
which the possible avoidance or unenforceability of the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders or the Swingline Lender shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.

 

D-6

--------------------------------------------------------------------------------


 

ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE AGENT AND EACH
LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT
THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the Agent, any
Lender or the Swingline Lender to maintain such books and accounts shall not in
any way relieve or discharge any Guarantor of any of its obligations hereunder.

 

D-7

--------------------------------------------------------------------------------


 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent, any Lender or the
Swingline Lender of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to

 

D-8

--------------------------------------------------------------------------------


 

the other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

D-9

--------------------------------------------------------------------------------


 

[Signature on Next Page]

 

D-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group, L.P.

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(         )

 

Telephone Number:

(         )                    

 

D-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 200   , executed
and delivered by                                                , a
                        (the “New Guarantor”), in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Credit Agreement dated as of August 31, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of August 31, 2004 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent,
the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

D-12

--------------------------------------------------------------------------------


 

(a)                                  irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Agent, the Lenders and the
Swingline Lender as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

D-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group, L.P.

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(         )

 

Telephone Number:

(         )                    

 

Accepted:

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-14

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

                           , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

 

Attention:

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate principal amount equal to
$                                  .

 

2.                                       The Borrower requests that such
Revolving Loans be made available to the Borrower on                        ,
200  .

 

3.                                       The Borrower hereby requests that the
requested Revolving Loans all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]                   o                  1 month

o            2 months

o            3 months

o            6 months

 

4.                                       The proceeds of this borrowing of
Revolving Loans will be used for the following purpose: 

 

                                                                                                                                    .

 

E-1

--------------------------------------------------------------------------------


 

5.                                       The Borrower requests that the proceeds
of this borrowing of Revolving Loans be made available to the Borrower by
                                                          .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Revolving Loans contained in Article VI. of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By: Kite Realty Group Trust, its sole General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONTINUATION

 

              , 200   

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention:                                      

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Continuation
is                             , 200     .

 

2.                                       The aggregate principal amount of Loans
subject to the requested Continuation is $                                   
and was originally borrowed by the Borrower on                             ,
200     .

 

3.                                       The portion of such principal amount
subject to such Continuation is $                                   .

 

4.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on                             ,
200     .

 

5.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

F-1

--------------------------------------------------------------------------------


 

[Check one box only]

o

1 month

 

o

2 months

 

o

3 months

 

o

6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF CONVERSION

 

              , 200   

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention:                                  

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Conversion is
                            , 200     .

 

2.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans

 

3.                                       The aggregate principal amount of Loans
subject to the requested Conversion is $                                and was
originally borrowed by the Borrower on                             , 200     .

 

4.                                       The portion of such principal amount
subject to such Conversion is $                               .

 

 

G-1

--------------------------------------------------------------------------------


 

5.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o

Base Rate Loans

o

LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o

1 month

 

o

2 months

 

o

3 months

 

o

6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

              , 200   

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention:                                 

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.                                       Pursuant to Section 2.2.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                               .

 

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on
                            , 200     .

 

3.                                       The proceeds of this Swingline Loan
will be used for the following purpose: 
                                                                                                                                   

                                                                                                                                   .

 

4.                                       The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by
                                                                     .

 

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.  In addition, the Borrower certifies to the Agent and the

 

H-1

--------------------------------------------------------------------------------


 

Lenders that all conditions to the making of the requested Swingline Loan
contained in Article VI. of the Credit Agreement will have been satisfied at the
time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PROPERTY MANAGEMENT CONTRACT ASSIGNMENT

 

[To be Attached]

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SECURITY DEED

 

[To be Attached]

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF SWINGLINE NOTE

 

$20,000,000

August 31, 2004

 

FOR VALUE RECEIVED, the undersigned, KITE Realty Group, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Swingline Lender”) to its address at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina  28288, or at such other address as may be
specified in writing by the Swingline Lender to the Borrower, the principal sum
of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Credit Agreement dated as of
August 31, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), Wachovia Bank, National Association, as Agent, and the other parties
thereto, and evidences Swingline Loans made to the Borrower thereunder.  Terms
used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

K-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

K-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF REVOLVING NOTE

 

$

                         , 200    

 

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                                (the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
                                        AND            /100 DOLLARS
($                       ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of August 31, 2004 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

L-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

L-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

August       , 2004

 

Wachovia Bank, National Association, as Agent

301 S. College Street, NC0172

Charlotte, North Carolina  20852-4041

 

The Lenders party to the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to Kite Realty Group, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”) in connection
with the negotiation, execution and delivery of that certain Credit Agreement
dated as of August ___, 2004 (the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”), and the other parties thereto.  We have also acted as
counsel to each of the Guarantors listed on Schedule 1 attached hereto (the
“Guarantors”; together with the Borrower, the “Loan Parties”), in connection
with the Guaranty and the other Loan Documents identified below to which they
are party.  Capitalized terms not otherwise defined herein have the respective
meaning given them in the Credit Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)                                  the Credit Agreement;

 

(b)                                 the Notes;

 

(c)                                  the Guaranty; and

 

(d)                                 [list other applicable Loan Documents].

 

The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating

 

M-1

--------------------------------------------------------------------------------


 

agreement, as applicable,] of each Loan Party and certain resolutions of the
board of trustees or directors, as applicable, of each Loan Party (collectively,
the “Organizational Documents”) and have also examined originals or copies,
certified or otherwise identified to our satisfaction, of such documents,
corporate records, and other instruments, and made such other investigations of
law and fact, as we have deemed necessary or advisable for the purposes of
rendering this opinion.  In our examination of documents, we assumed the
genuineness of all signatures on documents presented to us as originals (other
than the signatures of officers of the Loan Parties) and the conformity to
originals of documents presented to us as conformed or reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.             The Borrower is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted.  The Borrower is qualified to transact business
as a foreign                                     in the following
jurisdictions:                                                .

 

2.             Each Guarantor is a [corporation, trust, partnership or limited
liability company, as applicable,] duly organized or formed, validly existing
and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.  Each Guarantor is
qualified to transact business as a foreign [corporation, trust, partnership or
limited liability company, as applicable,] in the indicated jurisdictions set
forth on Schedule I attached hereto.

 

3.             Each Loan Party has duly authorized the execution and delivery of
the Loan Documents to which it is a party and the performance by such Loan Party
of all of its obligations under each such Loan Document.

 

4.             Each Loan Party has duly executed and delivered the Loan
Documents to which it is a party.

 

5.             Each Loan Document is a valid and binding obligation of each Loan
Party which is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as such enforceability may be limited by:  (a)
applicable bankruptcy, insolvency, reorganization, moratorium, arrangement or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.

 

6.             The execution and delivery by each Loan Party of the Loan
Documents to which it is a party do not, and if each Loan Party were now to
perform its obligations under such Loan Documents, such performance would not,
result in any:

 

M-2

--------------------------------------------------------------------------------


 

(a)           violation of such Loan Party’s Organizational Documents;

 

(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

 

(c)           breach or violation of or default under, any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or any other material agreement to which, to our knowledge, such Loan
Party is bound or under which a Loan Party or its assets is subject;

 

(d)           creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject; or

 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, such Loan Party or its assets are subject.

 

7.             The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority of the United States of America or the States of
                    ,                     or                     .

 

8.             To our knowledge, there are no judgments outstanding against any
of the Loan Parties or affecting any of their respective assets, nor is there
any litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, could reasonably be expected to have a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.

 

9.             None of the Loan Parties is, or, after giving effect to any Loan
will be, subject to regulation under the Public Utility Holding Company Act of
1935, the Federal Power Act or the Investment Company Act of 1940 or to any
federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

10.           No transfer, mortgage, intangible, documentary stamp or similar
taxes are payable by the Agent or the Lenders to the States of [Florida, Texas,
Illinois or Indiana] or any political subdivision thereof in connection with (a)
the execution and delivery of the Loan Documents or (b) the creation of the
Indebtedness and the other Obligations evidenced by any of the Loan Documents.

 

11.           Assuming that Borrower applies the proceeds of the Loans as
provided in the Credit Agreement, the transactions contemplated by the Loan
Documents do not violate the

 

M-3

--------------------------------------------------------------------------------


 

provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System of the United States of America.

 

12.           The consideration to be paid to the Agent and the Lenders for the
financial accommodations to be provided to the Loan Parties pursuant to the
Credit Agreement does not violate any law of the States of                     
or                      relating to interest and usury.

 

This opinion is limited to the laws of the States of                     ,
                     and                      and the federal laws of the United
States of America, and we express no opinions with respect to the law of any
other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

 

Very truly yours,

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

By:

 

 

 

 

A Partner

 

 

M-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-5

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF COMPLIANCE CERTIFICATE

 

              , 200   

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

 

Charlotte, North Carolina  28288-0166

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”) and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)           The undersigned is the
                                                  of the Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, no Default or Event of
Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].

 

(4)           To the best of the undersigned’s knowledge, the representations
and warranties made or deemed made by the Borrower and the other Loan Parties in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and

 

N-1

--------------------------------------------------------------------------------


 

as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 10.1. and 10.2. of the Credit
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

N-2

--------------------------------------------------------------------------------